Exhibit 10.1

 

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

 

OF

 

ALA MOANA HOLDING, LLC

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

 

OF

 

ALA MOANA HOLDING, LLC

 

THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT, dated as of
February 27, 2015 (the “Effective Date”), is made and entered into by and among
GGPLPLLC 2010 Loan Pledgor Holding, LLC, a Delaware limited liability company
(“GGP Holding”), GGPLP Prime, LLC, a Delaware limited liability company (“GGP
Prime”), AS Property Pearl REIT LLC, a Delaware limited liability company (“AS
Owner”), and any and all other persons and entities that, from time to time,
become additional or substituted members of the Company (as defined below) and
that subscribe their names on the signature pages hereto as signatories
(collectively, the “Members”).

 

WHEREAS, Ala Moana Holding, LLC (the “Company”) was formed as a limited
liability company by the filing of a Certificate of Formation dated the
seventeenth day of April, 2014 (the “Certificate”) and the taking of all other
necessary actions pursuant to the Delaware Limited Liability Company Act (as
amended from time to time, the “Act”);

 

WHEREAS, in connection with the formation of the Company, GGP Holding, as the
then sole owner of the Company executed an operating agreement of the Company,
dated as of May 1, 2014 (the “Original Agreement”);

 

WHEREAS, at 12:36AM on May 1, 2014, GGP Holding distributed 50% of its Equity
Interest (as defined below) in the Company to GGPLP L.L.C., a Delaware limited
liability company (“Contributor”), and at 12:41AM on May 1, 2014, Contributor
contributed such 50% Equity Interest in the Company to GGP Prime;

 

WHEREAS, AS Owner’s affiliate (AS Property No.2 Pty Ltd, as trustee for AS
Property No.2 Trust) and GGP Prime entered into, and GGP Holding agreed to
certain aspects of, that certain Ala Moana Holding, LLC Membership Interest
Purchase Agreement dated January 27, 2015 (the “Purchase Agreement”), pursuant
to which, among other things, AS Owner purchased from GGP Prime an Equity
Interest in the Company constituting in the aggregate a twenty-five percent
(25.0%) Percentage Interest in the Company; and

 

WHEREAS, the Company and the Members deem it in their best interests to amend
and restate the Original Agreement in its entirety pursuant to the terms hereof.

 

NOW, THEREFOR, in consideration of the foregoing premises and the mutual
covenants of the Members hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby amend and restate the Original Agreement in its entirety
and agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE 1
GENERAL PROVISIONS

 

1.1                               Formation.  The term of the Company commenced
upon the filing of the Certificate with the Secretary of State of Delaware (the
date of such filing is referred to herein as the date of “formation” of the
Company) and shall continue until dissolution of the Company in accordance with
the provisions of Article 10.  The Managing Member (as defined below) also shall
cause to be filed, recorded and published, such statements, notices,
certificates and other instruments required by any provision of any applicable
law that governs the formation of the Company or the conduct of its business
from time to time.  To the extent permitted by applicable law, the provisions of
this Agreement (as defined below) shall override the provisions of the Act in
the event of any inconsistency or contradiction between them.

 

1.2                               Name.  The name of the Company shall be “Ala
Moana Holding, LLC” or such other name or names as the Members may jointly
determine from time to time pursuant to Section 6.2.

 

1.3                               Admission of AS Owner.  AS Owner is hereby
admitted as a Member and shall be shown as such on the books and records of the
Company.

 

1.4                               Purpose.  Subject to the terms of this
Agreement, the purposes of the Company shall be as follows:

 

(a)                                 to own, manage, finance, sell, pledge,
mortgage or otherwise dispose of or otherwise deal with Equity Interests in the
Subsidiaries (as defined below); and

 

(b)                                 to own, manage, maintain, operate, finance,
lease, improve, develop, redevelop, sell, pledge, mortgage or otherwise dispose
of the Property (as defined below) through the Subsidiaries; and

 

(c)                                  to engage in such other activities
incidental or reasonably necessary to the furtherance of the foregoing purposes.

 

1.5                               Principal Office.  The Managing Member shall
maintain a principal office for the Company at 110 N. Wacker Dr.,
Chicago, Illinois 60606, at such other location as shall constitute the
principal office of Managing Member in the United States or at such other place
or places as may be designated by Managing Member with the other Members’
approval.

 

1.6                               Taxation as Partnership.  The Members intend
and agree that the Company will be treated as a partnership for United States
federal and, as applicable, foreign, state and local income tax purposes.  Each
Member agrees that it will not cause or permit the Company to:  (i) be excluded
from the provisions of Subchapter K of the Code, under Code Section 761, or
otherwise; (ii) file the election under Treasury Regulations Section 301.7701-3
(or any successor provision) which would result in the Company being treated as
an entity taxable as a corporation for federal, state or local tax purposes; or
(iii) do anything that would result in the Company not being treated as a
“partnership” for United States federal and, as applicable, foreign, state and
local tax purposes.  Each Member and the Company shall file all tax returns and
shall otherwise take all tax and financial reporting positions in a manner
consistent with such treatment.  The

 

2

--------------------------------------------------------------------------------


 

Managing Member shall use reasonable efforts to cause the Company to be treated
as a partnership for tax purposes.

 

ARTICLE 2
DEFINITIONS

 

2.1                               Definitions.  Capitalized terms used in this
Agreement shall have the meanings set forth below or as otherwise specified
herein:

 

“Act” has the meaning set forth in the Preamble.

 

“Affiliate” means, with respect to any Person, any other Person Controlling,
Controlled by or under common Control with such Person.  Notwithstanding
anything to the contrary herein, it is agreed that none of the Members or any of
their respective Affiliates shall be treated as Affiliates of the Company or any
Subsidiaries.

 

“Affiliate Agreement” means any agreement (or any amendment thereto) between the
Company or the Subsidiaries, on the one hand, and any Member or any Affiliate of
any Member, on the other hand.

 

“Affiliated REIT” means any Entity that directly or indirectly owns an Equity
Interest in any GGP Member or any AS Owner Member (as the case may be) and that
has elected to maintain its status as a REIT or that informs by delivery of
written notice, at any time, to the Managing Member that it intends to elect
REIT status.

 

“Agreement” means this Amended and Restated Limited Liability Company Agreement
of Ala Moana Holding, LLC, as amended or modified from time to time in
accordance with the terms hereof.

 

“Approved Owner” means (a) with respect to any GGP Member, (i) GGPI or (ii) any
Controlled Affiliate of GGPI, (b) with respect to AS Owner Member,
(i) AustralianSuper Pty Ltd or (ii) any Permitted Transferee or Controlled
Affiliate of AustralianSuper Pty Ltd and (c) with respect to any other Person, a
Controlled Affiliate of such other Person.

 

“AS Owner” has the meaning set forth in the Preamble.

 

“AS Owner Member” means any Member that is an Affiliate of AustralianSuper Pty
Ltd.  As of the Effective Date, AS Owner is an AS Owner Member.

 

“Assessment” or “Assessments” has the meaning set forth in Section 6.3(b)(ii).

 

“Auditors” means a firm of independent certified public accountants of
recognized national standing approved by the Members in accordance with
Section 6.2.

 

“Available Proceeds” means, with respect to any period of time, all Cash Flow
for such period of time, as reduced by increases in Reserves and increased by
reductions in Reserves (with the amount of Reserves to be subject to Section 6.2
and the applicable Loan Documents).

 

3

--------------------------------------------------------------------------------


 

“Bankruptcy” means, with respect to any Person, if (a) such Person makes an
assignment for the benefit of creditors, (b) such Person files a voluntary
petition in bankruptcy, (c) such Person is adjudged bankrupt or insolvent, or
has entered against it an order for relief, in any bankruptcy or insolvency
proceeding, (d) such Person files a petition or answer seeking for itself any
reorganization, arrangement, composition, readjustment, liquidation or similar
relief under any statute, law or regulation, (e) such Person files an answer or
other pleading admitting or failing to contest the material allegations of a
petition filed against it in any proceeding of this nature, (f) such Person
seeks, consents to or acquiesces in the appointment of a trustee, receiver or
liquidator of such Person or of all or any substantial part of its properties,
or (g) ninety (90) days after the commencement of any proceeding against such
Person seeking reorganization, arrangement, composition, readjustment,
liquidation or similar relief under any statute, law or regulation, the
proceeding has not been dismissed, or within ninety (90) days after the
appointment without such Person’s consent or acquiescence of a trustee, receiver
or liquidator of such Person or of all or any substantial part of its
properties, the appointment is not vacated or stayed, or within ninety (90) days
after the expiration of any such stay, the appointment is not vacated.

 

“Bankruptcy Code” means the United States Bankruptcy Code 11.1 U.S.C. §§ 101, et
seq.

 

“Base Rate” means, on any date, a variable rate per annum equal to the rate of
interest most recently published by The Wall Street Journal (or if they no
longer publish, a comparable publishing source) as the “prime rate” at large
U.S. money center banks.

 

“Base Rent” means the minimum rent, common area maintenance fees, marketing
reimbursements and rent adjustments based on indexes (if any) (but excluding
percentage rent), adjusted for any lease concessions or rent abatements (but not
adjusted for tenant improvement allowances).

 

“Business Day” means any day on which commercial banks are open for business in
New York, New York, other than Saturday and Sunday.  Any event the scheduled
occurrence of which would fall on a day that is not a Business Day shall be
deferred until the immediately succeeding day that is a Business Day.

 

“Capital Account” has the meaning set forth in Section 3.4.

 

“Capital Call” has the meaning set forth in Section 3.2(a).

 

“Capital Contribution” means, with respect to any Member, the amount of money
and the Gross Asset Value of any property contributed by such Member to the
Company (net of any liabilities secured by such property or to which such
property is otherwise subject at the time of the contribution of such property).

 

“Cash Flow” means, for any period for which Cash Flow is being calculated, gross
cash receipts received by the Company and the Subsidiaries during such period
(including proceeds from financings and capital events), net of expenditures
paid (or required to be paid) by the Company and the Subsidiaries during such
period.

 

4

--------------------------------------------------------------------------------


 

“Cause Event” means any of the following that occurs after the date hereof:

 

(a)                                 the Managing Member commits a corporate
felony or corporate fraud (as distinguished from the felony or fraud of an
employee or other individual or individuals not acting in the name or on behalf
of the Company or the Managing Member) with respect to the Property, the
Company, any Subsidiary or any Member, or any (i) Managing Member Equity Owner
or (ii) any Affiliate of the Managing Member which is a guarantor of obligations
related to the Company, any Subsidiary or the Property commits a corporate
felony or corporate fraud (as distinguished from the felony or fraud of an
employee or other individual or individuals not acting in the name or on behalf
of the Company or the Managing Member), which, in the case of (i) or (ii), has
had or is reasonably likely to have a material adverse effect on the Company,
any Subsidiary or the Property.

 

(b)                                 the Managing Member or any Affiliate of the
Managing Member misapplies any funds derived from the Property (including lease
payments, security deposits, insurance proceeds and condemnation awards), or
commingles funds derived from the Property with other funds, unless the
misapplication or commingling was (i) not intentional (provided, however, this
item (i) shall only be operative from and after the third (3rd) such incident to
which this clause (b) pertains), (ii) the Managing Member (or its Affiliate)
promptly provides restitution thereof and (iii) if such misapplication or
commingling was intentional, the responsible employee, agent or representative
is terminated to the extent legally permissible;

 

(c)                                  the Managing Member commits intentional
misrepresentation, gross negligence or willful malfeasance with respect to the
Company, a Subsidiary or the Property that has a material adverse effect on the
Company, a Subsidiary, the Property or any Member and, in the case of gross
negligence, the Managing Member does not cease the conduct giving rise to such
gross negligence and make financial restitution for the Losses resulting
therefrom within thirty (30) days following receipt by the Managing Member of a
Cause Notice with respect thereto from any other Member;

 

(d)                                 the liquidation, dissolution or Bankruptcy
of the Managing Member;

 

(e)                                  a direct or indirect Transfer of all or
part of the Interest of the Managing Member or any Affiliate thereof in
violation of Article 8;

 

(f)                                   a Material Breach or a Material Financing
Breach has occurred.

 

“Cause Notice” means a written notice given to the Managing Member by another
Member (with a copy of the same being given to each other Member concurrently
therewith) that (a) specifies the events that such Member believes have occurred
and give rise to a Cause Event and (b) contains the following notice in bold,
all upper-case letters:

 

“THIS IS A CAUSE NOTICE.  FAILURE TO ADDRESS THE CIRCUMSTANCES DESCRIBED HEREIN
IN ACCORDANCE WITH THE LIMITED LIABILITY COMPANY AGREEMENT OF ALA MOANA HOLDING,
LLC COULD RESULT IN YOUR REMOVAL AS MANAGING MEMBER.”

 

“Certificate” has the meaning set forth in Preamble.

 

5

--------------------------------------------------------------------------------


 

“Closing Date” has the meaning set forth in Section 8.6(a).

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

 

“Company” has the meaning set forth in the Preamble.

 

“Company Entity” or “Company Entities” means, individually or collectively, as
applicable, the Company and the Subsidiaries.

 

“Company Guaranty Liabilities” has the meaning set forth in Section 6.6(c)(i).

 

“Company Minimum Gain” has the meaning of “partnership minimum gain” set forth
in U.S. Department of Treasury Reg. § 1.704-2(b)(2), and the amount of Company
Minimum Gain, as well as any net increase or decrease in Company Minimum Gain,
for a fiscal year or other period shall be determined in accordance with the
rules of U.S. Department of Treasury Reg. § 1.704-2(d).

 

“Company Plan and Budget” has the meaning set forth in Section 5.1(a).

 

“Competitor” means any Person: (a) if the primary business of such Person or any
Affiliate thereof is the operation of, or management of commercial shopping
malls similar to the Property or commercial regional shopping malls (for this
purpose, a Person that, together with its Affiliates, is primarily an
institutional investor but that also has a division or subsidiary that manages
properties consisting primarily of properties in which such Person and such
Affiliates own interests will not be considered a Competitor); and (b) listed on
Exhibit A hereto, their principals and their respective Affiliates.

 

“Confidential Information” means (a) all information, materials and data
relating to any Company Entity or any Member or any Affiliate thereof that are
not generally known to or available for use by the public (including this
Agreement, information and materials relating to products or services, pricing
structures (including historical or projected pricing, cost, sales and
profitability of each product or service offered), accounting and business
methods, financial data (including historical performance data, investment
returns, valuations, financial statements or other information concerning
historical or projected financial condition, results of operations or cash
flows), inventions, devices, methods and processes, customers, clients and
investors, customer, client and investor lists, copyrightable works and all
technology, trade secrets and other proprietary information) and (b) all other
information, materials and data, if any, which any Company Entity or any Member
or Affiliate thereof is required by law or agreement to keep confidential.

 

“Contributing Member” has the meaning set forth in Section 3.3(a).

 

“Contributor” has the meaning set forth in the Preamble.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person (subject to
customary consent and approval rights of the other owner or owners with respect
to major decisions), whether through the

 

6

--------------------------------------------------------------------------------


 

ownership of voting Equity Interests or general partnership interests, by
contract or otherwise, and “Controlling” and “Controlled” shall have meanings
correlative thereto.

 

“Controlled Affiliate” means, with respect to any Person (the “Specified
Person”), any other Person (a) Controlled by such Specified Person and (b) in
which such Specified Person owns directly or indirectly at least fifty percent
(50%) of the Equity Interests; provided, however, that in determining such
ownership, any class of preferred or similar Equity Interests issued in
connection with complying with minimum shareholder or owner requirements
applicable to REITs shall be ignored.

 

“Corporate Documentation” has the meaning set forth in Section 11.1.

 

“CPI” means the Consumer Price Index for All Urban Consumers (CPI-U) for All
Items, 1982-84 = 100, published monthly by the United States Department of
Labor, Bureau of Labor Statistics.  If the Bureau of Labor Statistics changes
the base period for computing the CPI or otherwise revises the manner in which
the CPI is determined, an adjustment shall be made in the revised index which
would produce results equivalent, as nearly as possible, to those which would be
obtained hereunder if the CPI were not so revised.  If the CPI becomes
unavailable because publication is discontinued or otherwise, there shall be
substituted therefor a comparable index, reasonably acceptable to the Managing
Member, based upon changes in the cost of living or the purchasing power of the
consumer dollar, published by an agency of the federal government or in the
absence thereof, by a nationally recognized financial reporting service.

 

“Deadlock” means that there is a failure of the Members entitled to vote on
Major Decisions to unanimously reach agreement on a Major Decision after the
conclusion of the Deadlock Dispute Period and the earlier to occur of (i) a
meeting of a senior executive officer of each Member, at which such officers
agree to negotiate in good faith to resolve the deadlock or disagreement over
such Major Decision or (ii) thirty (30) days after delivery of the Deadlock
Notice with respect thereto.

 

“Deadlock Dispute Period” has the meaning set forth in Section 6.3(a).

 

“Deadlock Notice” has the meaning set forth in Section 6.3(a).

 

“Deemed Approval Notice” means the following notice, which shall be in bold, all
upper-cased letters:

 

“FAILURE TO RESPOND TO THIS REQUEST FOR CONSENT WITHIN FIVE (5) BUSINESS DAYS
WILL CONSTITUTE DEEMED APPROVAL.”

 

“Default Action” has the meaning set forth in Section 6.6(a)

 

“Default Contribution” has the meaning set forth in Section 3.3(a)(iii).

 

“Depreciation” means, for each taxable year or other period, an amount equal to
the depreciation, amortization or other cost recovery deduction allowable with
respect to an asset for the year or other period, except that if the Gross Asset
Value of an asset differs from its adjusted basis for U.S. federal income tax
purposes at the beginning of the year or other period,

 

7

--------------------------------------------------------------------------------


 

Depreciation will be an amount which bears the same ratio to the beginning Gross
Asset Value as the U.S. federal income tax depreciation, amortization or other
cost recovery deduction for the year or other period bears to the beginning
adjusted tax basis, provided that if the U.S. federal income tax depreciation,
amortization, or other cost recovery deduction for the year or other period is
zero, Depreciation will be determined with reference to the beginning Gross
Asset Value using any reasonable method selected by the Managing Member.

 

“Designated Representative” means, with respect to a Member, the representative
designated by such Member from time to time.  The Designated Representative of a
GGP Member shall be a Person who holds the position of Senior Vice President or
higher at GGPI or GGP Real Estate Holding I, Inc., a Delaware corporation. The
Designated Representative of AS Owner shall be a Person who holds the position
of senior investment manager title or higher at AustralianSuper Pty Ltd. 
Managing Member hereby designates Shobi Khan as its initial Designated
Representative, and AS Owner hereby designates Jack McGougan as its initial
Designated Representative.

 

“Dilution Percentage Points” has the meaning set forth in Section 3.3(a)(iii).

 

“Disclosure Recipient” means, with respect to any Member, such Person’s
Affiliates, and such Person’s and such Affiliates’ respective directors,
officers, employees, representatives, agents, investors, attorneys or other
financial or professional advisors, prospective purchasers or other prospective
transferees (directly or indirectly) of all or any portion of such Member’s
Interest and any prospective lender or other source of debt or equity financing
to such Member, or any of such Member’s Affiliates, with respect to the Company.

 

“Effective Date” has the meaning set forth in the Preamble.

 

“Emergency Situation Response” means, with respect to the Property, reasonable
actions, in light of the circumstances, taken in direct response to
unanticipated emergency situations at the Property to mitigate the imminent
threat of material property damage, personal injury or death.  For avoidance of
doubt, restoration, redevelopment and any other actions that are included in an
Emergency Situation Response shall only be such actions that are necessary to
physically stabilize the Property and any such actions taken after any such
emergency situation has been stabilized shall not be included in this
definition.

 

“Entity” means a partnership (general, limited or limited liability), a
corporation, a limited liability company, an association, a joint stock company,
a trust, a joint venture, an unincorporated organization, or a governmental,
quasi-governmental, judicial or regulatory entity or any department, agency or
political subdivision thereof.

 

“Equity Interest” means (a) in the case of a corporation, shares of stock,
(b) in the case of a general, limited or limited liability partnership,
partnership interests, (c) in the case of a limited liability company,
membership units/interests and (d) in the case of any other Entity, the
comparable interests therein.

 

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended.

 

8

--------------------------------------------------------------------------------


 

“Existing Guaranty” means, collectively, those certain Guaranties listed on
Exhibit B attached hereto.

 

“Existing Lender” means, collectively, those certain third-party holder or
holders of the Existing Loan, together with their successors and assigns, under
the Existing Loan Agreement.

 

“Existing Loan” means, collectively, those Loans set forth on Exhibit B attached
hereto.

 

“Existing Loan Agreement” means, collectively, those certain Loan Agreements
among the Property Owners and the Existing Lender (as the same has been amended,
and as the same may be amended or restated from time to time) set forth on
Exhibit B attached hereto.

 

“Expansion Project” means, collectively, those improvements to the Property
consisting of (i) an approximately 675,000 square foot expansion of the Ala
Moana Mall in Honolulu, Hawaii, which expansion will be commonly known as
“Piikoi Wing” and anchored by Bloomingdale’s and Nordstrom, together with all
appurtenances, fixtures, and tenant improvements now or hereafter constructed in
connection with such expansion, (ii) the Nordstrom box redevelopment and
backfill, and (iii) the renovation of the improvements at the Ala Moana Mall
that include the reconfiguration of the center court, sun shading in the
Nordstrom wing, renovation of the food court and related projects designed to
create consistency throughout the Property, all as more fully set forth in the
development plans and budget attached hereto as Exhibit C.

 

“Expansion Project Major Decision” means the approval of any change to (a) the
Expansion Project budget set forth on Exhibit C which results in an aggregate
decrease of five percent (5%) or more of the hard costs set forth therein, or
(b) any material deviation from the plans set forth on Exhibit C or any material
deviation from the current positioning of the Property (as a first class
shopping mall in the United States) or the opening time table set forth on
Exhibit C (including, without limitation, any anchor tenant opening time
tables); provided, however, that an amount reallocated from contingency shall
not be included in the calculation of any budget decrease pursuant to clause
(a) of this definition.

 

“Expert” means an individual selected to resolve a Deadlock, which individual
shall be competent, qualified by training and experience, disinterested and
independent, and shall have a minimum of twenty (20) years’ experience in
developing, repositioning, financing and/or operating, as may be applicable with
respect to the Deadlock presented, of major multi-tenant retail/office building
containing no less than 300,000 rentable square feet.

 

“Final Decision” has the meaning set forth in Section 6.3(b)(i).

 

“Fiscal Year” means each fiscal year of the Company, which shall be the calendar
year.

 

“Fund” means a Superannuation Fund, trust, partnership or body corporate or
similar vehicle that:  (a) is used or promoted to be used for collective
investment by pooling the contributions of its members as consideration to
acquire rights to benefits produced by the vehicle; (b) the contributing members
of which do not have day-to-day control over the vehicle’s operation; and (c) is
promoted to be offered to institutional or similar investors, is promoted to
hold multiple assets, and is promoted to be open-ended.

 

9

--------------------------------------------------------------------------------

 


 

“Fund Manager” means the professional manager, custodian, investment manager or
trustee of a Fund.

 

“Funding Election” has the meaning set forth in Section 3.3(a)(iii).

 

“GAAP” means U.S. generally accepted accounting principles, consistently
applied.

 

“GGP Crisis Management Guidelines” shall mean the GGP Crisis Management
Emergency Response Guidelines, dated January 29, 2013.

 

“GGP Holding” has the meaning set forth in the Preamble.

 

“GGP Member” means any Member that is an Affiliate of GGPI.  As of the Effective
Date, GGP Holding and GGP Prime are GGP Members.

 

“GGP Prime” has the meaning set forth in the Preamble.

 

“GGPI” means General Growth Properties, Inc., a Delaware corporation.

 

“GGPI Code of Ethics” means the Code of Conduct of GGPI dated December 9, 2013
as the same is in effect from time to time, provided that the GGP Member has
first notified the other Members of any changes thereto.

 

“GGPI Policies” means, individually and collectively, the Environmental
Compliance Policy of GGPI (revised 01/01/2000), the GGP Crisis Management
Guidelines and the Related Party Transactions Policy of GGPI dated May 15, 2014,
as the same may be amended and/or replaced from time to time, provided that the
GGP Member has first notified the other Members of any changes thereto.

 

“Governing Documents” has the meaning set forth in Section 12.16.

 

“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for U.S. federal income tax purposes, except as follows:

 

(a)                                 the initial Gross Asset Value of any asset
contributed by a Member to the Company shall be the gross fair market value of
such asset, as determined by the Managing Member and such contributing Member;

 

(b)                                 the Gross Asset Value of all property of the
Company shall be adjusted to equal the respective gross fair market values of
such property, as determined by the Managing Member in accordance with Treasury
Reg. §1.704-1(b)(2)(iv), as of the following times:  (i) the acquisition of
additional interests in the Company by any new or existing Member in exchange
for more than a de minimis Capital Contribution; (ii) the distribution by the
Company to a Member of more than a de minimis amount of property of the Company
as consideration for an interest in the Company; (iii) the liquidation of the
Company; and (iv) the exercise of a noncompensatory option within the meaning of
Treasury Reg. §1.704-1(b)(2)(iv)(f)(5); provided, that adjustments pursuant to
clauses (i) and (ii) above shall be made only if the Managing

 

10

--------------------------------------------------------------------------------


 

Member determines that such adjustments are necessary or appropriate to reflect
the relative economic interests of the Members;

 

(c)                                  the Gross Asset Value of any property of
the Company distributed to any Member shall be adjusted to equal the gross fair
market value of such property on the date of distribution as determined by the
Managing Member; and

 

(d)                                 the Gross Asset Values of assets of the
Company shall be increased (or decreased) to reflect any adjustments to the
adjusted basis of such assets pursuant to Code Sections 734(b) or 743(b), but
only to the extent that such adjustments are taken into account in determining
Capital Accounts pursuant to U.S. Department of Treasury
Reg. §1.704-1(b)(2)(iv)(m); provided, that Gross Asset Values shall not be
adjusted pursuant to this paragraph (d) to the extent the Managing Member
reasonably determines that an adjustment pursuant to paragraph (b) hereof is
necessary or appropriate in connection with a transaction that would otherwise
result in an adjustment pursuant to this paragraph (d).

 

If the Gross Asset Value of an asset has been determined or adjusted pursuant to
paragraphs (a), (b) or (d) of this definition, such Gross Asset Value shall
thereafter be adjusted by the Depreciation taken into account with respect to
such asset for purposes of computing profits and losses.

 

“Indemnified Party” has the meaning set forth in Section 6.6(a).

 

“Initiating Member” has the meaning set forth in Section 6.3(a).

 

“Interest” means, with respect to any Member at any time, the interest of such
Member in the Company at such time, including the right of such Member to any
and all benefits to which such Member may be entitled as provided in this
Agreement, together with the obligations of such Member to comply with all the
terms and provisions of this Agreement.  Interest includes, without limitation,
the “Units” defined and used under the Original Agreement and the “Membership
Interests” defined and transferred under the Purchase Agreement.

 

“Investment Company Act” means the U.S. Investment Company Act of 1940, as
amended, and the rules and regulations promulgated thereunder.

 

“Leasing Guidelines” means the leasing guidelines contained in a Company Plan
and Budget.  The Leasing Guidelines may cover a period of more than one
(1) year.

 

“Lender” means any third-party holder or holders of a Loan from time to time
(including, without limitation, the Existing Lender).

 

“Loan” means a mortgage loan secured in whole or in part by the Property or any
portion thereof (including the Existing Loan), or a so-called “mezzanine loan”
secured by pledges of all or any portion of the Equity Interests, or the
issuance of any preferred equity, in one or more Property Owners or other
Subsidiaries.

 

11

--------------------------------------------------------------------------------


 

“Loan Documents” means any loan documents evidencing or securing a Loan or any
documents otherwise entered into with respect to any Loan, in each case, as the
same may be amended or modified from time to time (including the Existing Loan
Agreement).

 

“Loan Election” has the meaning set forth in Section 3.3(a)(ii).

 

“Losses” has the meaning set forth in Section 6.6(b).

 

“Major Decision” has the meaning set forth in Section 6.2.

 

“Major Decision Notice” means (a) any written notice issued by the Managing
Member to the other Members in which the Managing Member proposes that the
Company or a Subsidiary make, undertake or approve a Major Decision and (b) any
written notice issued by a Member other than the Managing Member to the other
Members in which the Member issuing such notice proposes that the Company or a
Subsidiary make, undertake or approve a Major Decision specified in
Section 6.2(d), Section 6.2(g) and/or Section 6.2(o) (for clarity, a Member
other than the Managing Member may not propose any other Major Decision).

 

“Major Lease” means a lease for more than fifteen thousand (15,000) square feet
of gross leasable area.

 

“Managing Member” means GGP Holding, in its capacity as managing member of the
Company, and any successor appointed after the occurrence of removal of the
Managing Member in accordance with Section 6.7.

 

“Managing Member Equity Owner” means, so long as a GGP Member is the Managing
Member, GGPI and its Controlled Affiliates.

 

“Material Breach” means the Managing Member’s breach of this Agreement (other
than breaches described in items (a) through (e) of the definition of “Cause
Event” ) that (a) has or could reasonably be expected to have a material adverse
effect on the Company, any Subsidiary or the Property and (B) is not cured
within thirty (30) days following receipt by the Managing Member of a Cause
Notice from any other Member specifying the nature of the breach; provided,
however, that (v) if such breach or failure is not capable of being cured within
such thirty (30) day period but it is capable of being cured and the Managing
Member has commenced action to cure such breach or failure within such thirty
(30) day period and thereafter diligently pursues such cure, such period of time
shall be extended for up to an additional sixty (60) days (i.e., ninety (90)
days total) while the Managing Member is acting diligently to cure such breach,
(w) without limiting any other means of cure, such breach shall be deemed cured
if the Managing Member makes full and complete financial restitution for any
Losses to the Company or the Subsidiary arising from such breach, (x) Material
Breach shall not include any breach of Section 3.2, Section 3.3, Section 8.5 or
Section 8.6, (y) no failure to provide notice is a breach for purposes of this
definition and (z) none of the breaches or failures referred to in clause (x) or
(y) of this definition can give rise to a Material Breach.

 

“Material Financing Breach” shall mean an act or omission of the Managing Member
that causes the Company or any Subsidiary to incur indebtedness for borrowed
money in breach of Section 6.2(g) that is not cured within thirty (30) days
following receipt by the Managing

 

12

--------------------------------------------------------------------------------


 

Member of a Cause Notice from any other Member specifying the nature of the
breach; provided, however, without limiting any other means of cure, such breach
shall be deemed cured if the Managing Member makes full and complete financial
restitution for the Losses to the Company or the Subsidiary arising from such
breach.

 

“Member Group” means Members that are Affiliates of one another.

 

“Member Minimum Gain” has the meaning of “partner nonrecourse debt minimum gain”
set forth in U.S. Department of Treasury Reg. § 1.704-2(i)(2), and the amount of
Member Minimum Gain, as well as any net increase or decrease in Member Minimum
Gain, for a fiscal year or other period shall be determined in accordance with
the rules of U.S. Department of Treasury Reg. § 1.704-2(i)(3).

 

“Member Nonrecourse Deductions” has the meaning of “partner nonrecourse
deductions” set forth in U.S. Department of Treasury Reg. §1.704-2(i), and the
amount of Member Nonrecourse Deductions with respect to a Member Nonrecourse
Liability for a fiscal year or other period shall be determined in accordance
with the rules of U.S. Department of Treasury Reg. § 1.704-2(i)(2).

 

“Member Nonrecourse Liability” has the meaning of “partner nonrecourse
liability” set forth in U.S. Department of Treasury Reg. § 1.704-2(b)(4).

 

“Members” has the meaning set forth in the Preamble.  The definition of Members
includes the Persons listed on Schedule I as members, in their capacity as
members of the Company, and each Person who is admitted to the Company as a
substitute Member pursuant to Section 8.1, in its capacity as member of the
Company, in each case (including in the case of a Person listed on Schedule I)
for so long as such Person continues to be a member hereunder.

 

“Non-Contributing Member” has the meaning set forth in Section 3.3(a).

 

“Non-Controllable Items” means the minimum amount of funds needed to (a) pay and
perform when due all of the obligations of the Company and the Subsidiaries
under any Loans (other than the payment of costs referenced in clause (iv) of
the last sentence of Section 6.6(a) that would not have been paid in the absence
of the conduct referred to in such clause) and other documents to which the
Company or any Subsidiary is or shall be a party or by which it or its assets
are bound and which have been entered into prior hereto or in accordance with
the terms hereof, (b) pay when due real estate and other taxes, utility charges
and insurance premiums for the Company, any Subsidiary or any Company or
Subsidiary assets, (c) comply with any legal requirement now or hereafter in
force which shall be applicable to all or any part of the Company, any
Subsidiary or any Company or Subsidiary assets (including the making of capital
expenditures required for such compliance), (d) pay when due the fees and other
amounts owing pursuant to the Property Management Agreement, (e) pay the costs
and expenses of the Tax Matters Partner in accordance with Section 11.6, (f) pay
amounts to be paid for indemnity pursuant to and subject to the terms of
Section 6.6, including for advancement of expenses, (g) pay the cost of
Emergency Situation Responses and (h) pay other costs and expenses which are not
within the discretion of the Company or any Subsidiary.

 

“Non-Initiating Member” has the meaning set forth in Section 6.3(b)(i).

 

13

--------------------------------------------------------------------------------


 

“Nonrecourse Deductions” has the meaning set forth in U.S. Department of
Treasury Reg. §§ 1.704-2(b)(1) and 1.704-2(c).

 

“OFAC” has the meaning set forth in Section 9.11.

 

“Original Agreement” has the meaning set forth in the Preamble.

 

“Payment Default” has the meaning set forth in Section 3.3(a).

 

“Payment Default Loan” has the meaning set forth in Section 3.3(a)(ii).

 

“Payment Default Rate” means twenty percent (20%) per annum; provided, that in
no event shall the Payment Default Rate exceed the highest rate permitted by
applicable law.

 

“Percentage Interest” means, with respect to each Member, the percentage
interest set forth opposite the name of such Member on Schedule I, subject to
adjustment in accordance with this Agreement, including in accordance with
Section 3.3.

 

“Permitted Cost Variance” means a Variance to the Company Plan and Budget for
any Fiscal Year of no more than (a) ten percent (10%) of any line item and
(b) no more than two and one-half percent (2.5%) of the total of all amounts set
forth in such Company Plan and Budget (any amount reallocated from contingency
to any line item shall be treated as included in such line item and such
reallocation shall not be counted in determining whether a Variance has
occurred). Notwithstanding anything herein to the contrary, in no event shall
any fees payable pursuant to a Property Management Agreement or any other
Affiliate Agreement be subject to the Permitted Cost Variance.

 

“Permitted Transferee” means (a) the Trust’s Fund Manager, or any change in the
Trust’s Fund Manager, provided that such transfer or change does not result in a
change to the direct or indirect beneficial ownership of interests held by the
Trust; and/or (b) a transfer of the assets of the Superannuation Fund that is an
Affiliate of AS Owner to (i) any successor Superannuation Fund, or (ii) any
successor Fund Manager of that Superannuation Fund or its successor
Superannuation Fund, in the case of clause (i) or (ii) resulting from an
amalgamation, demerger, merger or corporate reconstruction of that
Superannuation Fund.

 

“Person” means an individual or Entity.

 

“Plan Assets” means “plan assets” as defined in U.S. Department of Labor
regulations found at 29 C.F.R. §2510.3-101, as modified by Section 3(42) of
ERISA.

 

“Property” means the shopping center in Honolulu, Hawaii collectively known as
Ala Moana Center and located on the real property legally described in
Exhibit D, together with all other real property hereafter acquired by the
Company or any Subsidiary.

 

“Property Management Agreement” means the property management, development and
leasing agreement (as same may be modified in accordance with its terms) by and
between the Property Manager and the Company, pursuant to which the Property
Manager shall provide

 

14

--------------------------------------------------------------------------------


 

certain property management, development and leasing services to the Company, as
more particularly described in Section 5.2.

 

“Property Manager” means one or more Persons that serves as the “property
manager” under a Property Management Agreement, as selected in accordance with
this Agreement.  The initial Property Manager shall be an Affiliate of GGP
Holding.

 

“Property Owners” means, collectively, Ala Moana Anchor Acquisition, LLC, a
Delaware limited liability company, GGP Kapiolani Development L.L.C., a Delaware
limited liability company, GGP Ala Moana L.L.C., a Delaware limited liability
company, and Kapiolani Retail, LLC, a Delaware limited liability company.

 

“Purchase Agreement” has the meaning set forth in the Preamble.

 

“Purchasing Member” has the meaning set forth in Section 8.6(a).

 

“Qualified Manager” means, any Person, that (a) together with its Controlled
Affiliates, owns, operates and/or manages at least ten (10) regional shopping
malls with at least ten million (10,000,000) square feet of gross leasable area
(excluding the Property) and (b) meets the requirements of the applicable Loan
Documents.

 

“Qualified Transferee” means any Person that, together with its Affiliates,
(a) has a net worth of at least $1,000,000,000 and owns directly or indirectly
interests in, or manages, real estate assets or loans secured by real estate
assets of at least $350,000,000, (b) is a qualified and permitted transferee
under any Loan Documents, (c) in the case of a Transfer by a Member other than a
GGP Member, is not a Competitor and (d) in the case of a Transfer by any other
Member, (i) is an Entity that, in a joint venture or similar context, has not
been (and whose Affiliates have not been) removed as a managing member (or the
functional equivalent) by the other Member (or any Affiliates thereof) “for
cause” and (ii) is an Entity that is not (and whose Affiliates are not) then
engaged in litigation, arbitration or any other formal adversarial proceeding
with the other Member (or any Affiliates thereof).

 

“Reimbursing Member” has the meaning set forth in Section 8.7(a).

 

“REIT” means real estate investment trust pursuant to Sections 856 through and
including 860 of the Code.

 

“Related Persons” has the meaning set forth in Section 7.2(i).

 

“Removal Notice” has the meaning set forth in Section 6.7(a).

 

“Reserves” means amounts required for future working capital needs, operating
expenses, contingent obligations and other purposes, of the Company and its
Subsidiaries as set forth in the Company Plan and Budget or otherwise agreed
upon by the Members.

 

“ROFO Below-Target Offer Price” has the meaning set forth in Section 8.5(d).

 

“ROFO Electing Notice” has the meaning set forth in Section 8.5(b).

 

15

--------------------------------------------------------------------------------


 

“ROFO Initiating Member” has the meaning set forth in Section 8.5(a).

 

“ROFO Notice” has the meaning set forth in Section 8.5(a).

 

“ROFO Offered Interest” has the meaning set forth in Section 8.5(a).

 

“ROFO Purchase Option” has the meaning set forth in Section 8.5(b).

 

“ROFO Purchase Price” has the meaning set forth in Section 8.5(a).

 

“ROFO Recipient Member” has the meaning set forth in Section 8.5(a).

 

“ROFO Response Period” has the meaning set forth in Section 8.5(b).

 

“ROFO Sale Period” has the meaning set forth in Section 8.5(d).

 

“ROFO Target Price” has the meaning set forth in Section 8.5(d).

 

“Securities Act” means the U.S. Securities Act of 1933, as amended.

 

“Selling Member” has the meaning set forth in Section 8.6(a).

 

“Specified Person” has the meaning set forth in the definition of Controlled
Affiliate.

 

“Subject Interest” has the meaning set forth in Section 8.6(a).

 

“Subsidiary” means, with respect to the Company, any Entity in which the Company
(a) directly or indirectly holds at least a majority of the Equity Interests or
(b) directly or indirectly holds a Controlling voting interest.  As of the
Effective Date, the Subsidiaries consist of the Property Owners.

 

“Superannuation Fund” means any entity which is subject to supervision pursuant
to the Superannuation Industry (Supervision) Act 1993 (Cth) or any successor
legislation.

 

“Termination Trigger” means the occurrence of any of the following during the
period from the date of a ROFO Electing Notice through the applicable Closing
Date: a material casualty or condemnation to the Property, the Bankruptcy of the
Company or any Subsidiary, a material payment default by a tenant under a Major
Lease that remains uncured as of such Closing Date, or the Bankruptcy of a
tenant under a Major Lease.

 

“TIAA” means Teachers Insurance and Annuity Association of America, a New York
corporation.

 

“Transfer” has the meaning set forth in Section 8.1(a).

 

“Treasury Reg.” or “Treasury Regulations” means the final and temporary income
tax regulations promulgated under the Code, as such regulations may be amended
from time to time (including corresponding provisions of succeeding
regulations).

 

16

--------------------------------------------------------------------------------


 

“TRS” means a taxable REIT subsidiary (as such term is defined in section
856(l) of the Code and the Treasury Regulations promulgated thereunder) of an
Affiliated REIT.

 

“Trust” means AustralianSuper.

 

“United States” or “U.S.” means the United States of America, its territories
and possessions, any State of the United States of America and the District of
Columbia.

 

“Variance” means, with respect a cost or expense item or items, the amount by
which such item or items exceeds the amount set forth therefor in the applicable
line item or budget, as the case may be.

 

ARTICLE 3
CAPITAL CONTRIBUTIONS;
CAPITAL ACCOUNTS

 

3.1                               Capital Contributions.  The initial Capital
Accounts of the Members shall be as set forth on Schedule I.  The Percentage
Interest in the Company set forth on Schedule I shall be adjusted from time to
time to the extent necessary to reflect accurately transfers, redemptions,
conversions, Capital Contributions, the issuance of additional Equity Interests
or similar events having an effect on a Member’s Percentage Interest.

 

3.2                               Additional Capital Contributions.

 

(a)                                 Any Member may, at any time or from time to
time, request that each Member make additional Capital Contributions to fund
(i) amounts required, due to a shortfall in Cash Flow, to fund amounts to be
paid by the Company pursuant to Section 6.6(b) and amounts required to be paid
by the Company pursuant to Section 6.6(c)(ii) on account of Company Guaranty
Liabilities, (ii) amounts required, due to a shortfall in Cash Flow, to fund
Non-Controllable Items (other than principal payments with respect to Loans,
amounts referred to in clause (h) of the definition of Non-Controllable Items
and, except as set forth in clause (i) above, amounts to be paid under
Section 6.6), (iii) amounts required, due to a shortfall in Cash Flow, to fund
expenditures that are consistent with an approved Company Plan and Budget (other
than principal payments with respect to Loans), (iv) amounts approved by all
Members pursuant to Section 6.2(c), and (v) amounts required to be called
pursuant to a Final Decision on a Deadlock.  Any such request shall be made by
delivering written notice (each, a “Capital Call”) to the other Members that
(1) sets forth the amount of such Capital Contribution and (2) provides a
reasonably detailed explanation of why such Capital Contribution is required and
the anticipated use of such Capital Contribution.  Each Member shall, within
fifteen (15) Business Days after receipt of a Capital Call, contribute its
Percentage Interest of the amount specified in the Capital Call by delivering
such amount to a Company or Subsidiary account that has been designated by the
Managing Member at least three (3) Business Days prior to the date on which the
Capital Call is required to be funded or, in the absence of an account
designation by the Managing Member, to a Company or Subsidiary account
designated by the Member initiating the Capital Call.  Each Capital Contribution
shall be made by wire transfer of immediately available funds to the account
designated pursuant to this Section 3.2(a).

 

17

--------------------------------------------------------------------------------


 

(b)                                 Other than as set forth in this Section 3.2,
the Members shall not be obligated to make Capital Contributions to the Company.

 

(c)                                  The Managing Member shall cause the Company
to return to the Members all or any portion of any Capital Contribution that is
not used for the purpose for which it was called.  Amounts to be returned to the
Members that are described in the first sentence of this Section 3.2(c) shall be
returned to all Members in proportion to the Capital Contribution made by each
such Member in the applicable Capital Call.

 

3.3                               Payment Default.

 

(a)                                 If any Member (a “Non-Contributing Member”)
does not make full payment when due (a “Payment Default”) of any Capital
Contribution that is required pursuant to a Capital Call given in accordance
with Section 3.2 and such Payment Default is not cured within five (5) Business
Days after written notice to such Member from another Member with respect to
such Payment Default, then the Members that are not Non-Contributing Members
(each a “Contributing Member”), may pursue one or more of the following actions:

 

(i)                                     Submit a request to the Managing Member
after the expiration of the Non-Contributing Member’s cure period for a refund
of all of the Capital Contributions made by the Members pursuant to such Capital
Call, in which case the Managing Member may, in its sole discretion, cause the
Company to immediately refund such amounts to such Contributing Members.  Upon
the return of such Capital Contributions pursuant to this Section 3.3(a)(i),
such Capital Call shall be deemed not to have been made; or

 

(ii)                                  If the Capital Contributions made by the
Contributing Members have not been returned pursuant to Section 3.3(a)(i),
elect, by written notice (the “Loan Election”) to the Managing Member, to
advance as a loan to the Non-Contributing Member (a “Payment Default Loan”) an
amount equal to the Payment Default, and such Payment Default Loan shall be made
pursuant to this Section 3.3(a)(ii) within five (5) Business Days after the last
such Contributing Member’s Loan Election.  Each Payment Default Loan (x) shall
be a loan by the Contributing Member to the Non-Contributing Member (if there is
more than one Person comprising Contributing Member, each such Person shall make
such portion of such Payment Default Loan on a pro rata basis in accordance with
such Person’s respective Percentage Interest in the Company, or as such Persons
shall otherwise agree), (y) shall bear interest at a rate equal to the Payment
Default Rate, and (z) to the extent not previously repaid directly by the
Non-Contributing Member to the Contributing Member, shall be repaid solely from
Available Proceeds (with all costs associated with the Payment Default Loan
being the responsibility of the Non-Contributing Member) pursuant to Section 4.2
or upon Transfer of the Non-Contributing Member’s Interest pursuant to
Section 8.5 or Section 8.6.  The Capital Account of the Contributing Member
shall not be credited with the amount of any Payment Default Loan (unless
contributed to capital pursuant to Section 3.3(a)(iii)).  The repayment of a
Payment Default Loan and payment or reimbursement of any interest or expenses
thereunder shall not constitute a return of Contributing Member’s Capital
Contributions and shall not reduce the Contributing Member’s Capital Account. 
If

 

18

--------------------------------------------------------------------------------


 

Contributing Member consists of more than one Person, payments with respect to
such Payment Default Loan shall be made to such Persons in proportion to the
principal amounts advanced by them and payments with respect to a Payment
Default Loan shall be applied first to accrued interest and then to principal. 
Payment Default Loans shall be secured by the Non-Contributing Member’s
Interest.  The Non-Contributing Member hereby grants a security interest in its
Interest to the Contributing Member (and if there is more than one Contributing
Member, on a pari passu basis to all such Contributing Members) to secure
repayment of all Payment Default Loans and the Non-Contributing Member hereby
irrevocably appoints such Contributing Member(s), and any of its respective
officers, managers or agents, as its attorney-in-fact coupled with an interest
with full power to prepare and execute any documents, instruments and
agreements, including such Uniform Commercial Code Financing Statements,
continuation statements, and other security instruments as may be appropriate to
perfect and continue its security interest in favor of the Contributing Member;
and/or

 

(iii)                               If a Payment Default Loan is not repaid in
full within one hundred eighty (180) days of the date such Payment Default Loan
is advanced, elect, by written notice (the “Funding Election”) to the Managing
Member, to contribute to the Company as a Capital Contribution by the
Contributing Member (a “Default Contribution”) the outstanding amount of the
Payment Default Loan and accrued interest thereon, and such Default Contribution
shall be made pursuant to this Section 3.3(a)(iii) within five (5) Business Days
after the Contributing Member’s Funding Election.  Upon the making of a Default
Contribution, the applicable Payment Default Loan shall no longer be outstanding
and the Members’ respective Percentage Interests shall be adjusted pursuant to
this Section 3.3(a)(iii), effective as of the date of the Default Contribution. 
The Percentage Interest of the Non-Contributing Member immediately prior to such
adjustment shall be reduced by a number of percentage points equal to the
Dilution Percentage Points, and the Percentage Interest of the Contributing
Member shall be increased by a number of percentage points equal to the Dilution
Percentage Points (if there is more than one Person comprising Contributing
Member, allocated among such Persons in the same proportions as they advanced
the applicable Payment Default Loan).  The “Dilution Percentage Points” means a
fraction, expressed as a percentage, the numerator of which is the amount of the
applicable Default Contribution multiplied by two (2), and the denominator of
which is the total, cumulative Capital Contributions of all Members immediately
after giving effect to the Default Contribution.  If the aggregate Percentage
Interests of the Members in a Member Group is reduced below eighty percent (80%)
of their aggregate Percentage Interests on the Effective Date and
notwithstanding anything to the contrary contained herein, such Members shall
cease to have any approval rights with respect to Major Decisions.  The
foregoing adjustments shall be automatic and without further action by any
Member.  Notwithstanding the foregoing, each Member agrees to execute such
documents and take such additional actions are may be reasonably requested by
any other Member to evidence such adjustments.

 

(b)                                 Each Member hereby specifically agrees that,
in the event such Member becomes a Non-Contributing Member, regardless of the
reason therefor, such Member shall not be entitled to claim that the Company or
any of the other Members is precluded, on the basis of any fiduciary or other
duty arising in respect of such Member’s status as such or other equitable

 

19

--------------------------------------------------------------------------------


 

claim or theory, from seeking any of the penalties or other remedies permitted
under this Agreement.  For avoidance of doubt, the remedies expressly provided
in this Section 3.3 shall be the exclusive remedies available with respect to a
Payment Default, and neither the Members nor the Company may pursue any other
remedies at law or in equity with respect to a Payment Default.

 

3.4                               Capital Accounts; Allocations.  The Company
shall maintain a separate capital account for each Member (each, a “Capital
Account”) according to the rules of U.S. Department of Treasury
Reg. §1.704-1(b)(2)(iv).  For this purpose, the Company may, upon the occurrence
of any of the events specified in U.S. Department of Treasury
Reg. §1.704-1(b)(2)(iv)(f) or (d), increase or decrease the Capital Accounts in
accordance with the rules of such regulation and U.S. Department of Treasury
Reg. §1.704-1(b)(2)(iv)(g) to reflect a revaluation of Company property.  Items
of Company income, gain, loss, expense or deduction for any fiscal period shall
be allocated among the Members in such manner that, as of the end of such fiscal
period and to the greatest extent possible, the Capital Account of each Member
shall be equal to the sum of (i) the Member’s share of Company Minimum Gain and
Member Minimum Gain and (ii) the respective net amount, positive or negative,
that would be distributed to such Member from the Company or for which such
Member would be liable to the Company under this Agreement, determined as if, on
the last day of such fiscal period, the Company were to (a) liquidate the assets
of the Company for an amount equal to their book value (determined according to
the rules of U.S. Department of Treasury Reg. §1.704-1(b)(2)(iv)) and
(b) distribute the proceeds in liquidation in accordance with Section 10.2.

 

ARTICLE 4
DISTRIBUTIONS

 

4.1                               Distributions.

 

(a)                                 The Managing Member shall cause the Company
to make distributions to the Members of all Available Proceeds as soon as
practicable, which in any event shall be (i) at least quarterly in the case of
Available Proceeds from operations and (ii) no later than ten (10) days after
Available Proceeds from capital transactions are received by the Company. 
Available Proceeds shall be distributed to the Members, pro rata and pari passu,
in accordance with the Members’ respective Percentage Interests.

 

(b)                                 Any distribution by the Company pursuant to
this Agreement to the Person shown on the Company’s records as a Member or as
the transferee of such Person’s right to receive such distributions (or to
either such Person’s legal representative), shall acquit the Company and the
Managing Member of all liability to any other Person that may be interested in
such distribution by reason of any Transfer of such Person’s interest in the
Company for any reason (including a Transfer of such interest by reason of the
death, incompetency, Bankruptcy or liquidation of such Person).

 

(c)                                  With respect to each Fiscal Year, the
Managing Member shall cause the Company to distribute an amount which would be
sufficient to allow the Company to (i) satisfy the distribution requirements set
forth in Section 857(a) of the Code, and (ii) avoid, to the extent

 

20

--------------------------------------------------------------------------------


 

possible, the imposition of income tax under Section 857(b) of the Code and the
imposition of excise tax under Section 4981 of the Code, determined as if the
Company were taxed as a REIT.

 

(d)                                 Notwithstanding anything to the contrary
contained in this Agreement, neither the Company nor the Managing Member on
behalf of the Company shall be required to make a distribution to any Member on
account of its interest in the Company to the extent such distribution would
violate the Act or other applicable law.

 

4.2                               Repayment of Payment Default Loans. 
Notwithstanding the provisions of Section 4.1 to the contrary, to the extent any
Payment Default Loans are outstanding at the time that a distribution is to be
made pursuant to the terms of this Agreement, then all amounts otherwise
distributable to a Non-Contributing Member under Section 4.1 shall be
distributed directly to the Contributing Member (or, if there is more than one
Contributing Member, to the Contributing Members on a pro rata basis based on
the outstanding principal amount of such Payment Default Loans loaned by such
Contributing Members) and deemed to constitute distributions to the
Non-Contributing Member followed by deemed payments of accrued interest and
principal on all outstanding Payment Default Loans by the Non-Contributing
Member to the Contributing Member until such time as all Payment Default Loans
have been repaid in full.  All amounts paid to a Contributing Member in
satisfaction of a Payment Default Loan pursuant to the terms of this Section 4.2
shall be deemed to have been distributed to the Non-Contributing Member for all
purposes of this Agreement (including the determination of the Non-Contributing
Member’s Capital Account balance).

 

ARTICLE 5
COMPANY PLAN AND BUDGET; PROPERTY MANAGEMENT

 

5.1                               Company Plan and Budget.

 

(a)                                 A plan and budget is to be approved for the
Company and the Subsidiaries for each Fiscal Year (the “Company Plan and
Budget”) in accordance with this Section 5.1.  After approval of a proposed
Company Plan and Budget in accordance with this Section 5.1 but subject to
limitations contained herein, including in Section 6.2, the Managing Member
shall use commercially reasonable efforts to implement such Company Plan and
Budget.  The Company Plan and Budget for a Fiscal Year shall identify vendors
and proposed vendors to the Company or any Subsidiary that are Affiliates of the
Managing Member (other than the Property Manager existing as of the Effective
Date and other than with respect to the services to be provided by the Managing
Member under this Agreement).

 

(b)                                 Attached hereto as Exhibit E is a plan and
budget for the period beginning on January 1, 2015 and ending on December 31,
2015 and the Members hereby approve such budget as the Company Plan and Budget
for the remainder of 2015.

 

(c)                                  No later than November 1 of each calendar
year, the Managing Member shall present a draft proposed Company Plan and Budget
for the following year to the Members and no later than December 1 of each
calendar year, the Managing Member shall present a final proposed Company Plan
and Budget for the following year to the other Members for their consideration
and approval and such proposed Company Plans and Budgets shall be in the form

 

21

--------------------------------------------------------------------------------


 

attached hereto as Exhibit E or another form containing substantially the same
information.  The other Members shall approve or disapprove the final proposed
Company Plan and Budget by delivering written notice of such approval or
disapproval to the Managing Member (and delivering a copy of the same
disapproval notice to each other Member concurrently therewith) no later than
thirty (30) days after the date on which the Managing Member delivered such
final proposed Company Plan and Budget to the other Members, and the provisions
of Section 6.9 shall apply with respect thereto.  Upon Managing Member’s timely
receipt from a Member of its disapproval regarding the proposed Company Plan and
Budget or any component thereof, Managing Member shall diligently undertake to
modify the disapproved matters.  All Members shall act in good faith in order to
agree upon each Company Plan and Budget and provide for the continued orderly
operation of the Property.  Pending the resolution of any such dispute, the
Company Plan and Budget (including the Leasing Guidelines) then in effect shall
remain in effect to the extent applicable and with respect to the specific items
disapproved by any Member, increased by the greater of the CPI and three percent
(3%) and by such amounts as may be necessary to account for Non-Controllable
Items.

 

(d)                                 The Managing Member shall have the right,
from time to time during each Fiscal Year, to submit a proposed amendment to the
Company Plan and Budget for such Fiscal Year to the other Members for approval. 
Following delivery of any proposed amendment to a Company Plan and Budget, the
other Members shall be required to approve or disapprove such proposed amendment
to the Company Plan and Budget no later than thirty (30) days after the date on
which the Managing Member has submitted the proposed amendment to the other
Members, and the provisions of Section 6.9 shall apply with respect thereto.  If
a Member disapproves an amendment to a Company Plan and Budget, the Company Plan
and Budget then in effect shall remain in effect without regard to such
amendment.

 

(e)                                  The Managing Member is not making, and
shall not be deemed to have made, any guaranty or warranty of the fiscal
estimations set forth in any Company Plan and Budget.

 

5.2                               Property Management Agreement.

 

(a)                                 The Property Owners may enter into a
Property Management Agreement with the Property Manager that will govern the
management, development, leasing and daily operation of the Property as more
particularly set forth therein.  The Company shall cause the Property Owners to
pay the Property Manager under the Property Management Agreement the fees,
expenses and other amounts set forth therein, in accordance with the terms
thereof.

 

(b)                                 The Managing Member shall supervise the
Property Manager and use commercially reasonable efforts to cause (or, if the
Property Manager is an Affiliate of the Managing Member, cause) the Property
Manager to carry out its obligations under the Property Management Agreement. 
The Managing Member may grant any consent or take any other act under the
Property Management Agreement without the consent of any other Member except
that the consent of the other Members must be obtained if the granting of such
consent or taking of such other action requires such consent under the express
terms of this Agreement.

 

22

--------------------------------------------------------------------------------


 

(c)                                  If the Managing Member determines in good
faith that the Property Manager is in default under a Property Management
Agreement, the Managing Member shall promptly notify all Members of such default
by the Property Manager and promptly cause the applicable Property Owner to
enforce its rights, as owner, under such Property Management Agreement.  If a
Member other than the Managing Member believes in good faith that the Property
Manager is in default under any Property Management Agreement and notifies the
Managing Member thereof, the Managing Member shall, on behalf of the Company, if
the Managing Member agrees in good faith that the Property Manager is in default
under such Property Management Agreement, notify the Property Manager of such
alleged default and promptly cause the applicable Property Owner to enforce its
rights, as owner, under such Property Management Agreement.  If (i) such other
Member shall notify the Managing Member that such other Member believes in good
faith that the Property Manager is in default under a Property Management
Agreement, (ii) the Managing Member shall fail to cause the applicable Property
Owner to enforce its rights, as owner, under such Property Management Agreement
with respect to such default and (iii) the Property Manager is an Affiliate of
the Managing Member, such other Member shall have the right, on behalf and in
the name of the Company, after providing written notice to all other Members, to
cause the applicable Property Owner to (x) enforce such Property Owner’s rights,
as owner, under such Property Management Agreement (including any termination
right, if applicable, and other rights) with respect to such default and (y) if
such Property Management Agreement is terminated, execute a commercially
reasonable property management agreement with a replacement Property Manager
that is a Qualified Manager, not an Affiliate of any Member and that is selected
by all the Members excluding the Managing Member.

 

ARTICLE 6
MANAGEMENT

 

6.1                               Management Authority.

 

(a)                                 Except as expressly otherwise provided
herein, the management of the Company shall be vested exclusively in the
Managing Member, and the Managing Member shall have the exclusive power and
authority to administer the business, assets, conduct and affairs of the Company
and the Subsidiaries.  Subject to the express rights of the Members to consent
to or approve certain matters as set forth in this Agreement, the Managing
Member shall have the exclusive power on behalf and in the name of the Company
to carry out any and all of the objectives and purposes of the Company and to
perform any and all acts and enter into and perform any and all contracts and
other activities on behalf of the Company and the Subsidiaries as the Managing
Member reasonably deems necessary, appropriate or desirable to carry out the
purposes of the Company.

 

(b)                                 The Managing Member shall discharge its
duties as provided for in this Agreement.  Subject to the limitations contained
herein, including in Section 6.2, the Managing Member shall, on behalf of the
Company and the Subsidiaries and to the extent Company or Subsidiary funds are
available therefor, (1) use commercially reasonable efforts to implement the
Major Decisions that have been approved by all Members and the then applicable
Company Plan and Budget, including, to the extent applicable, causing the
Subsidiaries to take any such necessary actions or make any such necessary
decisions to implement such approved Major

 

23

--------------------------------------------------------------------------------


 

Decisions and such Company Plan and Budget, (2) conduct the business and affairs
of the Company and the Subsidiaries in a commercially reasonable manner,
including by causing the Property Owners to enforce and perform obligations
under any Loan or other agreement entered into by or binding upon the Company or
any Subsidiary, (3) procure and maintain all insurance policies and coverages to
be obtained and maintained by the Company or any Subsidiary pursuant to any Loan
or this Agreement (unless the failure to obtain the insurance required pursuant
to this clause (3) is the result of the failure, after use of reasonable
efforts, to locate such coverage in the marketplace) and promptly obtain any
automatic reinstatement (by endorsement or otherwise) for any earthquake and/or
flood insurance for the Property required at any time and from time to time to
bring such earthquake and/or flood insurance coverage (including sub-limits) up
to a minimum of $400,000,000 (or such higher amount as may be required by any
Loan or this Agreement or otherwise recommended by the Managing Member) per item
of occurrence in the event such insurance is used and a claim is made in
connection with other assets other than the Property, (4) pay all obligations of
the Company and the Subsidiaries when due, including real estate taxes for the
Property, and (5) use commercially reasonable efforts to enter into leases in
accordance with the applicable Company Plan and Budget and the Property
Management Agreement.  The Managing Member shall devote sufficient time to
perform its duties hereunder in accordance with this Agreement.  Without the
prior written consent of the other Members, the Managing Member shall not
delegate any of its rights or powers to manage and control the business and
affairs of the Company.

 

(c)                                  Without affecting the express rights of the
Members herein as between themselves, third parties dealing with the Company may
rely conclusively upon the power and authority of the Managing Member and on its
acts as having been authorized and the Managing Member’s execution of any
agreement or document on behalf of the Company is sufficient to bind the Company
for all purposes.

 

6.2                               Major Decisions.  Notwithstanding anything to
the contrary contained in this Agreement, each matter, action and decision,
including the granting of any option or entering into of any agreement to do any
such matter, action or decision, listed below (each, a “Major Decision”) shall,
subject to Section 3.3, Section 5.2, Section 6.3 and Section 6.7(c), require
(and the Managing Member shall not cause the Company to effect, take or make any
such matters, actions, decisions, options or agreements, or cause the
Subsidiaries to do any of such things, without) the approval of each Member
which, together with its Affiliates, then owns in the aggregate at least a
twenty-four and 99/100 percent (24.99%) Percentage Interest; provided, that
notwithstanding the foregoing, in the event that TIAA is admitted as a Member,
the approval of TIAA shall be required for each Major Decision as long as TIAA
owns in the aggregate at least a twelve and one-half percent (12.5%) Percentage
Interest; and provided, further, that in the event that any one or more GGP
Members sell, in the aggregate, at any time either a twelve and one-half percent
(12.5%) Percentage Interest or a twelve and 49/100 percent (12.49%) Percentage
Interest to any Person and the resulting aggregate Percentage Interest of the
GGP Members is less than 62.5%, then upon such Person being admitted as a Member
(if applicable), the approval of each Member which, together with its
Affiliates, then owns in the aggregate at least a twelve and 49/100 percent
(12.49%) Percentage Interest (instead of the aforementioned 24.99% Percentage
Interest) will be required instead:

 

24

--------------------------------------------------------------------------------


 

(a)                                 approving the Company Plan and Budget for a
Fiscal Year (and all amendments and updates thereto), including the amount of
Reserves set forth therein (but this clause (a) shall not cover deviations from
such Company Plan and Budget, which are addressed in clause (b) below);

 

(b)                                 making by the Company and the Subsidiaries
of expenditures in a Fiscal Year that exceed the Company Plan and Budget for
such Fiscal Year in excess of the Permitted Cost Variance; provided, however,
that, none of a Non-Controllable Item, an expenditure authorized pursuant to
another clause of this Section 6.2 or another section of this Agreement or a
Company distribution shall be limited by this paragraph and the amount by which
any such expenditure or distribution exceeds the amount therefor set forth in
such Company Plan and Budget shall not be counted in determining whether a
variance or deviation has occurred;

 

(c)                                  calling any Capital Contributions by the
Members other than pursuant to Section 3.2(a)(i),(ii), (iii), or (v);

 

(d)                                 any sale or transfer (other than a
condemnation or other involuntary transfer) of the Property (other than personal
property) or any portion thereof or interest therein; provided, that this clause
(d) shall not cover the leasing of space within the Property and shall exclude
the development parcels set forth on Exhibit F, the sale of which for no
consideration payable directly or indirectly to the Company or any Subsidiary
has been approved hereby;

 

(e)                                  except as expressly authorized herein,
admitting any new member in the Company, the issuance, redemption, purchase or
sale by the Company of any Equity Interest in the Company or the purchase by the
Company or any Subsidiary of any real property;

 

(f)                                   amending, modifying, supplementing or
terminating this Agreement, the Certificate or the organizational or formation
documents of any Subsidiary, or agreeing to amend, modify, supplement or
terminate this Agreement, the Certificate or the organizational or formation
documents of any Subsidiary, except as expressly authorized herein;

 

(g)                                  the incurrence by the Company or any
Subsidiary of any indebtedness for borrowed money or entering into, amending or
modifying by the Company or any Subsidiary of any financing, refinancing or Loan
transaction involving indebtedness for borrowed money, or the granting by the
Company or any Subsidiary of preferred equity or a security interest in any
assets of the Company or any Subsidiary, and in each case approving the terms
thereof and any documentation therefor (including all guaranties and
indemnities), as well as any related arrangements such as interest rate hedging
transactions (provided that, in no event shall such incurrance exceed the
greater of (i) the aggregate principal and accrued interest on any then-current
Loan, or (ii) the loan to value ratio, calculated as a percentage of the total
appraised value of the Property as determined by an independent third-party
appraiser in accordance with such Loan transaction, after giving effect to such
indebtedness exceeds 50% (for clarity and without limitation, this paragraph
(g) shall not cover the incurrence of trade payables, equipment leases and other
liabilities in the ordinary course of business, or amounts due under any
refinancing of existing indebtedness upon maturity thereof));

 

25

--------------------------------------------------------------------------------


 

(h)                                 (i) entering into, or amending, modifying,
supplementing or waiving any material provision, or termination, by the Company
or any Subsidiary, of a Major Lease; (ii) entering into any other lease with an
in-line tenant (i.e., other than a kiosk, cart or storage space lease) where the
amount of the first year Base Rent is more than fifteen percent (15%) less than
the first year Base Rent for the applicable rentable area specified in the
applicable Company Plan and Budget; or (iii) amending, modifying, supplementing
or waiving any other lease with an in-line tenant (i.e., other than a kiosk,
cart or storage space lease) which results in a greater than fifteen percent
(15%) reduction in the contracted-for rent);

 

(i)                                     amending, modifying, supplementing or
waiving by the Company or any Subsidiary of any provision of, or termination by
the Company or any Subsidiary of, a Property Management Agreement or the
engagement by the Company or any Subsidiary of any replacement or additional
property manager, developer or leasing agent for the Property (but this
paragraph shall not cover (A) agreements to pay commissions to a tenant’s
leasing agent, (B) the assignment of the rights of Property Manager under the
Property Management Agreement to an Affiliate of GGPI or pursuant to Section 8.5
(provided that written notice of such assignment is delivered to all the Members
concurrently therewith), or (C) the exercise of a Member’s rights pursuant to
Section 5.2(c));

 

(j)                                    entering into, amending, modifying,
supplementing or waiving any material provision of or terminating any Affiliate
Agreement except as provided in Section 5.2(c);

 

(k)                                 consolidating or merging the Company or any
Subsidiary with or into any other Person or the engaging by the Company or any
Subsidiary in any recapitalization, joint venture or other business combination,
or the termination or dissolution of the Company or any Subsidiary;

 

(l)                                     to the fullest extent permitted by
applicable law, dissolving or liquidating the Company or any Subsidiary, in
whole or in part, making by the Company or any Subsidiary of an assignment for
the benefit of creditors, filing or otherwise initiating on behalf of the
Company or any Subsidiary, as debtor, a petition in Bankruptcy, petitioning or
applying by the Company or any Subsidiary to any tribunal for the appointment of
a custodian, receiver or any trustee for the Company or any Subsidiary or for a
substantial part of its property, commencing by the Company or any Subsidiary,
as debtor, of any proceeding under any Bankruptcy, insolvency, reorganization,
arrangement, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction, whether now or hereinafter in effect, admitting by the Company
or any Subsidiary of its inability to pay its debts generally as they become due
or authorizing any of the foregoing to be done or taken on behalf of the Company
or any Subsidiary, or consenting to or acquiescing in by the Company or any
Subsidiary of the filing or other initiation of an involuntary petition for
relief against the Company or any Subsidiary under any Chapter of the Bankruptcy
Code or for the appointment of any trustee, receiver, conservator, assignee,
sequestrator, custodian, liquidator (or other similar official) for the Company
or any Subsidiary or all or substantially all of its assets;

 

(m)                             initiating, engaging in, abandoning, filing or
settling, on behalf of the Company or any Subsidiary, lawsuits or other
proceedings, except for (A) actions to recover

 

26

--------------------------------------------------------------------------------


 

rents (including the imposition and execution of liens on tenants’ property) and
other amounts payable to any Subsidiary under leases affecting the Property, or
to enforce rights for nonmonetary breaches or defaults under such leases,
provided that the expenditure of amounts in excess of $2,000,000 with respect to
any applicable tenant action shall constitute a Major Decision, (B) the defense
by insurers of insured claims (subject to any applicable deductible), (C) an
action against a vendor, supplier or subcontractor in the ordinary course of
business which does not involve an amount in excess of $2,000,000, or
(D) settling any suit brought by a tenant or other liability claim which does
not involve (i) an amount in excess of $2,000,000 or (ii) claims by such tenant
or other party of fraud or criminality against the Company or any Subsidiary
(but the expenditure of amounts below the thresholds set forth in this clause
(m) is authorized);

 

(n)                                 amending, modifying, supplementing or
terminating, or consenting to an amendment, modification, supplementation or
termination of, any of the organizational documents or governing documents
(e.g., certificate of formation, limited liability company agreement and the
like) of any Subsidiary, except for such reasonable and customary amendments and
modifications as may be required by a Lender to the Company;

 

(o)                                 except as expressly set forth in this
Agreement, selling, encumbering or pledging any of the Equity Interests in the
Subsidiaries;

 

(p)                                 making any distributions in kind by the
Company;

 

(q)                                 the incorporation or formation of any
Subsidiary other than the Property Owners and other than a TRS of an Affiliated
REIT;

 

(r)                                    approving the Company’s Auditors if other
than those set forth on Exhibit G (with those on Exhibit G being hereby approved
by all Members);

 

(s)                                   changing the fiscal year of the Company or
any Subsidiary;

 

(t)                                    approving the delegation by the Managing
Member of any of its responsibilities, duties, obligations or liabilities under
this Agreement;

 

(u)                                 approving a capital project (other than the
Expansion Project, which is hereby approved) by the Company or any Subsidiary
the cost or expense of which exceeds $250,000; provided the aggregate amount of
capital projects of $250,000 or less cannot exceed $500,000 in any fiscal year
(unless such projects have been approved hereunder or are included in the
approved Company Plan and Budget);

 

(v)                                 any Expansion Project Major Decision (with
change orders not constituting an Expansion Project Major Decision being hereby
approved);

 

(w)                               the determination to deviate from
Section 11.6(c)(ii);

 

(x)                                 the selection of banks for deposit of
Company and Subsidiary funds (other than those listed or described on
Exhibit H), and the designation of Persons with signatory

 

27

--------------------------------------------------------------------------------


 

authority over withdrawal of such funds (other than individuals listed on such
exhibit and their successors);

 

(y)                                 approving or settling by the Company or any
Subsidiary of any matters relating to (i) any casualty affecting the Property
involving an amount of more than $10,000,000 or (ii) any condemnation or eminent
domain proceeding affecting the Property (other than as required under
applicable Loan Documents);

 

(z)                                  using or referencing in any way the name
of, or any affiliation with, AS Owner or any Affiliate of AS Owner in any
business representation or advertising;

 

(aa)                          except as otherwise expressly set forth in this
Agreement, making any tax decision or tax election (including decisions that
could impact an Affiliated REIT’s status as a REIT, accounting method changes,
and decisions made in connection with a tax audit) that is reasonably likely to
have a material effect on the Company, any Subsidiary, the Property or any
Member;

 

(bb)                          making on behalf of the Company or any Subsidiary
any political contribution;

 

(cc)                            changing the name of the Company;

 

(dd)                          except as required under a Loan Document, making a
material change to the type and amount of the insurance coverages maintained by
the Company and the Subsidiaries (the Members hereby approve the insurance
coverage maintained by the Company and the Subsidiaries on the date hereof
provided that AS Owner is named as an additional insured to the extent of its
interest in the Company);

 

(ee)                            taking by the Company or any Subsidiary of any
action inconsistent with the provisions of Section 1.4 hereof; and

 

(ff)                              any other action which expressly requires the
consent of all Members under this Agreement.

 

6.3                               Decision-Making Deadlock.

 

(a)                                 In the event the Members entitled to vote on
a Major Decision fail to unanimously reach agreement on such Major Decision, a
Member may, within five (5) Business Days following such failure to agree,
request by written notice to the Managing Member (with a copy of such notice
delivered to the other Members concurrently therewith) a meeting of the
Designated Representatives.  The Designated Representatives of all of the
Members shall meet within thirty (30) days (the “Deadlock Dispute Period”) of
such failure to agree to negotiate in good faith in order to try to resolve the
deadlock or disagreement over the Major Decision.  Failure of the Designated
Representatives to meet shall not preclude a Deadlock from occurring.  Upon
expiration of the Deadlock Dispute Period, if the Members have not unanimously
reached agreement on the Major Decision in dispute, a Member may issue a written
notice to the other Members stating that failure to reach agreement on such
Major Decision will give rise to a Deadlock (a “Deadlock Notice”).  For purpose
of this Section 6.3, unanimous agreement will be

 

28

--------------------------------------------------------------------------------


 

deemed to have been reached if the Deadlock Notice is withdrawn within such
thirty (30)-day period by the Member issuing such Deadlock Notice (the
“Initiating Member”).

 

(b)                                 In the event of a Deadlock, the Initiating
Member shall submit the Deadlock to dispute resolution in Chicago, Illinois and
the following provisions shall apply:

 

(i)                                     The Initiating Member shall, within
thirty (30) days following delivery of the Deadlock Notice, propose to the other
Members (each, a “Non-Initiating Member”) the Initiating Member’s Expert. 
Within ten (10) Business Days following receipt of such proposed Expert, the
Non-Initiating Members shall, by delivery of written notice to the Initiating
Member, either (A) agree that the Initiating Member’s proposed Expert shall
determine the Deadlock, or (B) propose a second Expert.  If the Non-Initiating
Member fails to provide such written notice within such time frame, the
Initiating Member’s Expert shall be the sole Expert to resolve the Deadlock and
render a Final Decision (as hereinafter defined).  If the Non-Initiating Member
proposes a second Expert, the two (2) Experts shall, within ten (10) Business
Days, mutually appoint a third Expert and give written notice thereof to the
Members.  The Expert, or three member panel of Experts, as applicable, appointed
pursuant to this Section 6.3(b)(i) shall proceed to make the final determination
with respect to the Deadlock as herein set forth (the “Final Decision”).  The
Final Decision with respect to the Deadlock shall be conclusive and binding on
the parties.

 

(ii)                                  Within ten (10)  Business Days following
the selection of the Expert(s) pursuant to Section 6.3(b) hereof, the Initiating
Member shall provide the Initiating Member’s Assessment (as hereinafter defined)
of the Deadlock to the Expert(s) and the Non-Initiating Members, and the
Non-Initiating Members shall provide the Non-Initiating Members’ Assessment of
the Deadlock to the Expert(s) and to the Initiating Member, in each case
together with written statements and supporting materials in support of their
respective Assessment of the Deadlock and in opposition to the competing
Assessment of the Deadlock.  The Initiating Member’s determination of the
Deadlock and the Non-Initiating Members’ determination of the Deadlock shall
individually and collectively, as the context may require, be referred to as the
“Assessment” or “Assessments”.  If either the Initiating Member or the
Non-Initiating Members shall fail to submit its Assessment of the Deadlock to
the Expert(s) within the ten (10) Business Day period specified above, then the
Final Decision of the Expert(s) shall be deemed to be the Assessment of the
Deadlock submitted by the other party, and such Final Decision of the Deadlock
shall be conclusive and binding on the Company and the Members.

 

(iii)                               Upon receipt of the Assessments by the
Expert(s), the Expert(s) shall provide to the Members:  (A) a place (which shall
be located in Chicago, Illinois) at which the Expert(s) shall hold a hearing in
respect of the Deadlock; (B) a choice of three (3) Business Days out of the
coming fifteen (15) Business Days for the parties to hold such hearing (provided
that none of such three (3) Business Days shall be earlier than the fifth (5th)
Business Day after such choice is received by the Members); and (C) a copy of
the rules (including rules for the submission of additional evidence) for such
hearing set by the Expert(s). The Members shall select one (1)  of the three (3)

 

29

--------------------------------------------------------------------------------


 

available Business Days and hold the hearing in accordance with the rules set by
the Expert(s); provided, that the Expert(s) shall have the discretion to
determine to extend such hearing to as many as three (3) Business Days.  The
Expert(s) shall make their decision based on the concurring decision of a
majority of the Expert(s) and shall endeavor to render a written opinion
reflecting such decision within twenty (20) Business Days after the hearing.

 

(iv)                              With respect to a determination on the
Deadlock, the Expert(s) shall be empowered only to select one or the other of
the Assessments of such Deadlock submitted by the parties as the Assessment that
is most commercially reasonable and in the best interests of the Company under
the relevant circumstances (including prevailing market conditions and the terms
of the Agreement).

 

(v)                                 Each Member shall pay the cost, fees and
expense for the services of the Expert such Member selects. The cost, fees and
expense for the services of the third Member shall be a Company expense.

 

(c)                                  To the extent that there is a Final
Decision on a Deadlock that requires the Company to incur costs for which the
Company does not have funds available, then such costs may be funded with
additional Capital Contributions called pursuant to Section 3.2.(a) hereof. 
Time shall be of the essence for the parties to perform as to all time periods
in this Section 6.3.

 

6.4                               Financing Strategy.  In the event the ratio,
expressed as a percentage, of a Loan to the total appraised value of the
Property, as determined by the independent third party appraiser selected by the
Lender of such Loan, exceeds 40%, the Managing Member, at the time such Loan is
incurred by the Company, shall present to the other Members a strategy,
utilizing asset and/or revenue growth and/or loan amortization to reduce such
loan to value ratio to 40% or less.

 

6.5                               REIT Restrictions; Etc.

 

(a)                                 The Company and each of the Members
acknowledges that each Affiliated REIT intends to qualify to be taxed as a REIT
and that each Affiliated REIT’s ability to qualify and operate as a REIT and to
avoid being subject to corporate-level income, and certain excise taxes will
depend upon the nature of the Company’s income, assets and operations. 
Notwithstanding anything herein to the contrary, the Managing Member and the
Company shall at all times conduct the business of the Company in such manner
that will enable each Affiliated REIT to qualify as a REIT and the Company,
assuming it were a REIT, would continue to qualify as a REIT and that it (and
each Affiliated REIT) would not be subject to any taxes under Section 857 of the
Code.  The Managing Member and the Company shall ensure that any property
management or sub-management agreement entered into in respect of the Property
contains restrictions substantially similar to this Section 6.5.  The Managing
Member and the Company shall exercise all rights and powers in such a manner
that:

 

(i)                                     at least ninety-five percent (95%) of
the gross income of the Company for each taxable year (or portion thereof, if
applicable) will be derived from the

 

30

--------------------------------------------------------------------------------


 

items described in Section 856(c)(2) of the Code and the Treasury Regulations
promulgated thereunder;

 

(ii)                                  at least seventy-five percent (75%) of the
gross income of the Company for each taxable year (or portion thereof, if
applicable) will be derived from the items described in Section 856(c)(3) of the
Code and the Treasury Regulations promulgated thereunder;

 

(iii)                               as of the end of each quarter of each Fiscal
Year, except for securities of a TRS, the Company shall not own, directly or
indirectly, securities that would cause an Affiliated REIT to be treated, for
purposes of Code Section 856(c)(4) and the Treasury Regulations promulgated
thereunder, as holding securities (x) possessing more than ten percent (10%) of
the total voting power of the outstanding securities of any one issuer,
(y) having a value of more than ten percent (10%) of the total value of the
outstanding securities of any one issuer, or (z) issued by one issuer and having
a value of more than five percent (5%) of the gross value of such Affiliated
REIT;

 

(iv)                              as of the end of each quarter of each Fiscal
Year, the Company shall not hold securities of a TRS such that an Affiliated
REIT is treated, for purposes of Code Section 856(c)(4) and the Treasury
Regulations promulgated thereunder, as having more than twenty-five percent
(25%) of the value of its assets represented by securities of one or more
taxable REIT subsidiaries (as determined under Section 856(c) of the Code and
the Treasury Regulations promulgated thereunder);

 

(v)                                 as of the end of each quarter of each Fiscal
Year, at least seventy-five percent (75%) of the value of the Company’s assets
shall be represented by the items described in Section 856(c)(4)(A) of the Code
and the Treasury Regulations promulgated thereunder (that is, real estate
assets, cash and cash items (including receivables) and government securities
(each as defined in Section 856 of the Code and the Treasury Regulations
promulgated thereunder));

 

(vi)                              the Company shall not engage in any prohibited
transaction within the meaning of Section 857(b)(6) of the Code and the Treasury
Regulations promulgated thereunder;

 

(vii)                           any services that would otherwise cause any
rents from a lease to be excluded from treatment as rents from real property
pursuant to Section 856(d)(2)(C) of the Code and the Treasury Regulations
promulgated thereunder with respect to an Affiliated REIT shall be provided by
either (1) an independent contractor (as described in Section 856(d)(3) of the
Code and the Treasury Regulations promulgated thereunder) with respect to such
Affiliated REIT and from whom neither the Company nor such Affiliated REIT
derives or receives any income or (2) a TRS of such Affiliated REIT as described
in Section 856(l) of the Code and the Treasury Regulations promulgated
thereunder, except as otherwise consented to in writing by such Affiliated REIT;
and

 

(viii)                        as of the end of each quarter of each Fiscal Year,
except for a lessee or sublessee that is a TRS, the Company shall not own,
directly or indirectly or by

 

31

--------------------------------------------------------------------------------


 

attribution (in accordance with attribution rules referred to in
Section 856(d)(5) of the Code and the Treasury Regulations promulgated
thereunder), in the aggregate more than 10% of the total value of all classes of
stock or more than 10% of the total voting power (or, with respect to any such
Person which is not a corporation, an interest of 10% or more in the assets or
net profits of such Person) of a lessee or sublessee of all or any part of the
Property or of any other assets of the Company except in each case with the
specific written approval of the Affiliated REIT for whom such ownership would
cause a related party rent issue under Section 856(d)(2) of the Code and the
Treasury Regulations promulgated thereunder.

 

(b)                                 The Members will act reasonably in amending
Section 6.5(a) to reflect any material changes in the provisions of Sections 856
through and including Section 860 of the Code that are made after the date
hereof.  Any Member that has an Affiliated REIT may request from the Managing
Member, no more frequently than quarterly per Member, a copy of any and all
questionnaires that will be submitted to the Property Manager by the Managing
Member and that are relevant to the determination of whether any income
generated by the Property or services provided by the Company (or any
Subsidiary) would violate the terms of Section 6.5(a).  The Managing Member
shall provide the requesting Member with such copies within two (2) Business
Days and will comply with reasonable requests for modifications to such
questionnaires that are delivered to the Managing Member within three
(3) Business Days of its provision of the copies to the requesting Member.  The
Managing Member shall use commercially reasonable efforts to ensure that such
questionnaires are completed and returned to such requesting Members within
thirty (30) calendar days after the original requests were received by the
Managing Member.  Subject to the provisions of this Section 6.5(b), a Member
that has an Affiliated REIT may require that the Managing Member submit such
questionnaires to the Property Manager.

 

(c)                                  The Managing Member shall exercise
commercially reasonable efforts to prevent the Company and each Subsidiary from
engaging in a transaction that is a “listed transaction” as defined in U.S.
Department of Treasury Reg. §1.6011-4(b)(2) on the date such transaction is
commenced.

 

6.6                               Exculpation and Indemnification; Existing
Guaranty.  Notwithstanding anything to the contrary contained herein or any
otherwise applicable provision of law or equity:

 

(a)                                 No (i) Member, (ii) Affiliate of such Member
or (iii) officer, manager or director of any of the foregoing (each such party,
an “Indemnified Party”) shall be liable, responsible or accountable in damages
or otherwise to the Company or any Member, and the Company and each Member does
hereby release such Indemnified Party, for any act or omission in connection
with the Company or any Subsidiary, except to the extent that such act or
omission is or resulted from a Default Action by such Indemnified Party or its
Affiliates.  For purposes of this Agreement, a “Default Action” on the part of a
Person is any act or omission of such Person that (A) is a material breach of
such Person’s obligations under this Agreement, (B) resulted from such Person’s
willful malfeasance, fraud or gross negligence, (C) is a felony, or otherwise
constitutes (or, if such Person were the Managing Member, would constitute) a
Cause Event, on the part of such Person or (D) directly results in an event of
default under any Loan Documents.

 

32

--------------------------------------------------------------------------------


 

(b)                                 To the fullest extent permitted by law, the
Company shall indemnify and save harmless each Indemnified Party from any and
all damages, liabilities, losses, costs, fees (including reasonable legal fees
and costs) and expenses of any nature whatsoever, known or unknown, liquidated
or unliquidated (collectively, “Losses”) that are suffered or incurred by an
Indemnified Party and arise out of third party claims against such Indemnified
Party in connection with (x) the affairs or activities of the Company or the
Subsidiaries or (y) the performance by such Indemnified Party of any of the
responsibilities of the Managing Member hereunder or otherwise in connection
with the matters contemplated herein, except to the extent that such Losses
resulted from a Default Action by such Indemnified Party or its Affiliates.  The
Company’s obligation herein to indemnify any Indemnified Party is in addition to
any other indemnification to which such Indemnified Party is entitled, and any
indemnity under this Section 6.6(b) shall be provided out of and to the extent
of Company assets only, and no Member shall have personal liability on account
thereof.

 

(c)                                  Notwithstanding the foregoing:

 

(i)                                     Each Member (other than the GGP Members)
shall severally (and not jointly) indemnify and save harmless the GGP Members
and their Affiliates (including GGPI) from any and all Losses incurred or
amounts paid in connection with the Existing Guaranty (“Company Guaranty
Liabilities”) to the extent such Company Guaranty Liabilities (A) resulted from
a Default Action by such indemnifying Member or its Affiliates and (B) would not
otherwise have been paid by the Company or any Subsidiary in the absence of such
Default Action; and

 

(ii)                                  the Company shall indemnify and save
harmless the GGP Members and their Affiliates (including GGPI) from any and all
Company Guaranty Liabilities (other than those covered by item (i) of this
clause (c)) except to the extent such Company Guaranty Liabilities (A) resulted
from a Default Action by any GGP Member or its Affiliates (including GGPI) and
(B) would not otherwise have been paid by the Company or any Subsidiary in the
absence of such Default Action.  The GGP Members shall be entitled to receive a
credit for amounts paid by the GGP Members (or its Affiliates) in connection
with the Existing Guaranty (other than amounts excluded pursuant to the
immediately preceding sentence) against the GGP Members’ funding obligations set
forth in a Capital Call delivered pursuant to Section 3.2(a)(i).

 

(d)                                 If any Person becomes involved in any
capacity in any action, proceeding or investigation in connection with any
matter arising from, related to, or in connection with, this Agreement, the
Company’s or any Subsidiary’s business or affairs or the Existing Guaranty,
whether or not pending or threatened, and such Person believes in good faith
that it is entitled to indemnification hereunder, the Company (or other Person
that may be obligated to provide indemnification) will periodically advance such
Person’s legal and other expenses (including the cost of any investigation and
preparation) incurred in connection therewith; provided that such Person shall
(i) affirm in writing that it in good faith believes that it is entitled to
indemnification hereunder and (ii) agree in writing to promptly repay to the
Company (or such other Person that may be obligated to provide indemnification)
the amount of any such advanced expenses paid on its behalf to the extent that
it shall be ultimately determined that such Person is not entitled to be

 

33

--------------------------------------------------------------------------------


 

indemnified by the Company (or such other Person) in connection with such
action, proceeding or investigation as provided above.

 

(e)                                  For all purposes of this Agreement, (i) the
Managing Member shall not be in breach of this Agreement solely as the result of
an act or failure to act in connection with the management of the Company or any
Subsidiary unless such action or failure to act constitutes gross negligence,
willful malfeasance or fraud or otherwise constitutes a Cause Event, and (ii) an
act shall not constitute willful malfeasance if it was taken in good faith and
in the belief that it was in the best interests of the Company or any
Subsidiary.

 

(f)                                   To the extent that, at law or in equity,
an Indemnified Party has duties (including fiduciary duties) and liabilities
relating thereto to the Company, the Subsidiaries, or any Member, such
Indemnified Party shall not be liable to the Company, the Subsidiaries, or any
Member for its good faith reliance on the provisions of this Agreement or the
governing documents of the Subsidiaries.  The provisions of this Agreement or
the governing documents of the Subsidiaries, to the extent they expressly
restrict or eliminate such duties and liabilities of the Indemnified Parties,
are agreed by the Members (each on behalf of itself and its related Indemnified
Parties) to replace such other duties and liabilities of such Indemnified Party.

 

(g)                                  Any repeal or modification of this
Section 6.6 shall not adversely affect any right or protection of a Person
existing at the time of such repeal or modification.

 

6.7                               Removal of Managing Member.  Subject to the
terms of the Loan Documents:

 

(a)                                 Upon the occurrence of a Cause Event, the
Member that is not an Affiliate of the Managing Member may remove the Managing
Member as managing member of the Company by delivering a written notice to the
Managing Member (the “Removal Notice”) to such effect.

 

(b)                                 No removal of the Managing Member shall be
effective unless each of the following conditions are satisfied within one
hundred twenty (120) days after the date the Removal Notice is delivered to the
removed Managing Member:  (i) within ninety (90) days after the Removal Notice,
the new managing member of the Company (which shall be a Member that is not an
Affiliate of the removed Managing Member thereof, but no new Interests in the
Company may be issued thereto) shall have assumed all obligations of the removed
Managing Member as managing member under this Agreement arising on or after the
date on which such new managing member becomes managing member of the Company;
and (ii) if required under the Act, an amendment to the Certificate shall have
been filed with the Secretary of State of the State of Delaware that reflects
(1) the change in managing member, and (2) a change of the name of the Company
so that it does not include the word “General Growth Properties” or “GGP” or any
variation thereof.

 

(c)                                  In the event the Managing Member is
removed, the Member that is not an Affiliate of the removed Managing Member may
elect to cause the Company to, or to cause each Subsidiary to, terminate the
Property Management Agreement and any other Affiliate Agreements with the
removed Managing Member or its Affiliates.  If any such agreements are
terminated pursuant to this Section 6.7(c), then such agreements shall be
terminated after

 

34

--------------------------------------------------------------------------------


 

payment to the Property Manager or any other Affiliate of the Managing Member,
as applicable, of all accrued and unpaid fees and expenses and other amounts
owing prior to the date of such termination.

 

6.8                               Code of Ethics/Policies.  The Members hereby
adopt the GGPI Code of Ethics and GGPI Policies, and the Managing Member shall
cause the Company to comply with the same.  Managing Member shall provide
written notice to the other Members promptly upon any amendments to and/or
replacements of the GGPI Code of Ethics and/or GGPI Policies that are in effect
as of the date hereof.  Additionally, Managing Member shall promptly notify the
other Members of any “Major Crisis Event” at the Property, as such term is
defined in the GGP Crisis Management Guidelines.

 

6.9                               Deemed Approval.  Except as otherwise
expressly provided herein, a Member shall be deemed to have approved a matter
set forth in a Major Decision Notice if more than five (5) Business Days elapse
following such Member’s receipt of a Deemed Approval Notice; provided, however,
no Deemed Approval Notice shall be delivered prior to the expiration of at least
twenty-five (25) days following delivery of a Major Decision Notice.

 

ARTICLE 7

MEMBERS

 

7.1                               Limited Liability.  No Member shall be
personally liable for any obligations of the Company and no Member shall have
any obligation to make Capital Contributions to the Company, except to the
extent required by this Agreement or the Act; provided, that a Member shall be
required to return any distribution made to it in error.  To the extent any
Member is required by the Act to return to the Company any distributions made to
it and does so, such Member shall have a right of contribution from each other
Member if necessary so that the Members have borne the obligation to return
distributions in accordance with their Percentage Interests.

 

7.2                               Business Opportunities.  Notwithstanding
anything to contrary contained herein or at law or in equity:

 

(i)                                     each Member recognizes that each of the
other Members (including the Managing Member) and its members, partners,
shareholders, officers, directors, employees, agents, representatives and
Affiliates (collectively, “Related Persons”) have, or may in the future have,
other business interests, activities and investments, some of which are or may
be in conflict or competition with the business of the Company and/or one or
more of its Subsidiaries, and each of the other Members and its Related Persons
are entitled to carry on such other business interests, activities and
investments without restriction or limitation of any kind;

 

(ii)                                  each Member and its Related Persons may
engage in or possess an interest in any other business or venture of any kind,
independently or with others, including owning, financing, acquiring, leasing,
promoting, developing, improving, operating, managing and servicing real
property on its own behalf or on behalf of other Entities with which any Member
or its Related Persons is affiliated or otherwise, and

 

35

--------------------------------------------------------------------------------


 

each Member and its Related Persons may engage in any such activities, whether
or not in conflict or competition with the Company and/or one or more of its
Subsidiaries without any obligation to offer any interest in such activities
(including prior to a sale of such interest to a third party) to the Company, to
any Subsidiary or to any Member and without any other restriction or limitation
of any kind;

 

(iii)                               none of the Company nor any Subsidiary, nor
any Member, shall have any right, by virtue of this Agreement or otherwise, in
or to such activities, or the income or profits derived therefrom, and the
pursuit of such activities, even if in competition with the business of the
Company and/or one or more of its Subsidiaries, shall not be deemed wrongful or
improper; and

 

(iv)                              each Member acknowledges the conflicts of
interest that may exist as the result of ownership and operation by the Managing
Member and its Related Persons (including the Property Manager) of competing
properties, each Member hereby agrees not to make any objection or bring any
claim against the Managing Member or any of its Related Persons (including the
Property Manager) on account of such conflict or the allocation of
opportunities, including leasing opportunities, between the Property and any
other property and each Member waives any and all of such objections or claims.

 

7.3                               Confidential Information.

 

(a)                                 Each Member shall keep confidential and
shall not disclose, and shall inform each of its Disclosure Recipients not to
disclose, any Confidential Information regarding the Company Entities or the
other Members’ Confidential Information, except (and then only) to the extent
that (i) the disclosure of such information or materials is expressly required
by applicable law, or (ii) the information or materials were previously known to
such Member other than due to disclosure by any Company Entity or such other
Member, or (iii) the information or materials become publicly known other than
through the actions or inactions of such Member or its Disclosure Recipients, or
(iv) the Managing Member reasonably determines that disclosure of the
Confidential Information of the Company Entities is necessary or advisable in
the operation of the Company’s or any Subsidiary’s business or (v) the
disclosure of such information and materials by such Member is to its Disclosure
Recipients (provided that each such Disclosure Recipient agrees to keep such
information and materials confidential to the same extent as if it were a Member
of the Company or is otherwise required under applicable law to keep such
information confidential).  Without limiting the foregoing, in the event that
any Member or any of its Disclosure Recipients is required by any applicable
law, statute, governmental rule or regulation or judicial or governmental order,
judgment or decree to disclose any information, unless otherwise agreed to by
the Members, prior to such disclosure such Person shall promptly notify the
other Members (to the extent not prohibited by applicable law from giving
notice) in writing of such anticipated disclosure, which notification shall
include the nature of the legal requirement and the extent of the required
disclosure, and such Person shall cooperate with the Managing Member, at the
Company’s expense, to preserve the confidentiality of such information
consistent with applicable law (including withholding disclosure of such
information, to the extent permissible, until such time as it has been finally
determined that such disclosure is required under applicable law).  No Member
may use, and each Member shall inform any Disclosure Recipient to which it
directly or indirectly discloses any Confidential

 

36

--------------------------------------------------------------------------------


 

Information not to use, such information for any purpose other than monitoring
and evaluating such Member’s investment in the Company and, if such Member is
the Managing Member and with respect to disclosures contemplated by clause
(iv) above, carrying out its duties as such (but the parties acknowledge that
the Managing Member and its Affiliates now own and in the future may own other
properties, including competing properties, and that the Company Entities’
Confidential Information may be used in connection with such other properties
without the same constituting a breach of this Agreement as long as any such
Confidential Information relating to a Member or its Affiliates is not shared by
the Managing Member or its Affiliates with any of their respective third party
joint venture partners and is not shared to the detriment of the Company or its
Subsidiaries).  Any information provided to a Person at a Member’s direction
shall be treated instead as having been provided to such Person by such Member,
and such disclosure by the Member shall be subject to the requirements of this
Section 7.3.

 

(b)                                 Without limiting the foregoing, each Member
agrees that the following items are included within Confidential Information of,
and are of independent, proprietary, economic value to, the Company and/or the
Subsidiaries and that the disclosure of such information in breach of this
Agreement would cause substantial, irreparable harm to the Company and/or the
Subsidiaries:  (i) all information regarding the historical or projected cash
flows, revenues, rental rates, expenses, capital expenditures and profitability
of the Property; (ii) all information pertaining to the valuation ascribed to
the Property; and (iii) all financial statements or other information concerning
the historical or projected financial condition, results of operations or cash
flows of the Property.

 

(c)                                  Notwithstanding anything else contained in
this Agreement (including the other provisions of this Section 7.3), each Member
may disclose the tax treatment and tax structure (as such terms are used in Code
Section 6011 and the Treasury Reg. promulgated thereunder) of its investment in
the Company and of any transactions entered into by the Company; provided, that
this authorization to disclose such tax treatment and tax structure is not
intended to permit disclosure of any other information.

 

7.4                               Negative Balances; Withdrawal of Capital;
Interest; No Priority.  A Member shall not have any obligation to the Company or
to any other Member to restore any negative balance in the Capital Account of
such Member.  No Member may withdraw capital or receive any distributions except
as specifically provided herein.  No interest shall be paid by the Company on
any Capital Contributions.  No Member, in such capacity, shall have priority
over any other Member as to return of Capital Contributions or allocations of
income, gain, loss, expense, deduction or credits or as to distributions, except
to the extent provided herein.

 

ARTICLE 8

TRANSFER OF COMPANY INTERESTS

 

8.1                               Transfer.

 

(a)                                 Except for a transfer pursuant to
Section 8.1(b), Section 8.5 or Section 8.6 and except for the grant of security
interest contained in Section 3.3 and a transfer pursuant thereto, no Member
may, sell, assign, transfer, encumber, pledge, mortgage or otherwise dispose of
(a “Transfer”) any or all of its Interest to any Person unless the other Members
have consented

 

37

--------------------------------------------------------------------------------


 

to such Transfer in writing (which consent may include such conditions as the
Members request in their discretion).

 

(b)                                 A Member may Transfer its entire Interest in
the Company to an Approved Owner of such Member without the consent of the other
Members as long as (1) the Member assigning its entire Interest shall provide
each other Member with prior written notice of such assignment, (2) neither such
Member nor any of its Affiliates, if applicable, shall be in material breach of
the terms of, or their respective obligations contained in, this Agreement at
the time of such Transfer and (3) all of the conditions contained in
Section 8.1(c) are satisfied with respect to such Transfer, provided, however,
that, the transferor shall remain liable for all liabilities and obligations
relating to the transferred Interest.

 

(c)                                  Notwithstanding any other provision of this
Agreement:

 

(i)                                     No Transfer shall be permitted if the
transferee does not truthfully make the representation and warranty contained in
Section 9.1 or if such Transfer would (A) cause the Company to be treated as a
publicly traded partnership within the meaning of Code Section 7704 and U.S.
Department of Treasury Reg. §1.7704-1, (B) cause the Company to be classified
other than as a partnership for U.S. federal income tax purposes, (C) cause all
or any portion of the assets of the Company to constitute Plan Assets, (D) cause
the Company to be required to register the interests in the Company under the
U.S. Securities Exchange Act of 1934, as amended, the Securities Act or the
securities laws of any non-U.S. jurisdiction, (E) cause any of the Company, the
Subsidiaries, the Members or their Affiliates to be subjected to (or materially
increase its obligation with respect to) any regulations or reporting
requirements that are significant or materially burdensome, (F) create a
substantial risk that the limited liability of any Member would be affected
adversely, or (G) be a breach or violation of any covenants, restrictions or
other agreements contained in any documents entered into by any Subsidiary (or
any Affiliate of the GGP Members) in connection with any Loan;

 

(ii)                                  As a condition to any Transfer of a
Member’s Interest (including a Transfer not requiring the consent of the
Members), the transferor and the transferee shall provide such legal opinions,
documentation and information (including information necessary to comply with
the requirements of Code Section 743, if applicable) as either Member shall
reasonably request;

 

(iii)                               The assignment of an Interest in accordance
with Section 8.1 of this Agreement shall entitle the transferee only to receive
the distributions and allocations with respect to such Interest and not to any
other rights of a Member unless such transferee is admitted as a substitute
Member pursuant to this Section 8.1(c)(iii), in which case such admitted
assignee shall be entitled to exercise all other rights with respect to such
Interest (but an assignee is bound by the provisions of this Agreement, whether
or not it becomes a substituted Member).  A transferee of an Interest shall
become a substitute Member only if the Transfer to such transferee is in
accordance with the terms of this Agreement and such transferee executes a copy
of this Agreement or an amendment hereto in form and substance reasonably
satisfactory to the non-transferring Members confirming such transferee’s
agreement to be bound by this Agreement.  The

 

38

--------------------------------------------------------------------------------


 

Managing Member shall modify Schedule I to reflect such admittance of any
substitute Members, but the failure to do so shall not constitute a breach of
this Agreement or affect such Person’s status as a substitute Member.

 

(iv)                              The transferor and transferee of any Member’s
Interest shall be jointly and severally obligated to reimburse the Managing
Member and the Company for all reasonable, documented expenses (including any
transfer taxes, attorneys’ fees and expenses and any immediate or ongoing
accounting costs attributable to the Company’s compliance with the requirements
of Code Section 743(b) or (e) with respect to the transferred Interest) of any
Transfer or proposed Transfer of a Member’s Interest, whether or not
consummated.  The transferee of any Interest shall be treated as having made all
of the Capital Contributions made by, and received all of the allocations and
distributions received by, the transferor of such Interest in respect of such
Interest.

 

(d)                                 In addition to the other restrictions set
forth in this Section 8.1, each Member shall cause each of its direct and
indirect owners not to Transfer any Equity Interest in such Member or any such
other direct or indirect owner to any Person; provided, however, that the
Transfer of Equity Interests or issuance of new Equity Interests in a GGP Member
or an AS Owner Member or any direct or indirect owner thereof shall not be
prohibited or otherwise restricted hereunder if (i) such Transfer of Equity
Interests or issuance of new Equity Interests does not result in a change of
control of such Member and (ii) following such Transfer of Equity Interests or
issuance of new Equity Interests, at least fifty percent (50%) of the Equity
Interests in such Member is owned, directly or indirectly, by one or more
Approved Owners of such Member; provided, further, however, notwithstanding
anything to the contrary contained in this Agreement, the Members agree that the
Transfer of direct or indirect interests in an Affiliated REIT of AS Owner (but,
for avoidance of doubt, not the Transfer of any direct interest of AS Owner
Member in the Company) in violation of Transfer restrictions herein shall not be
void and Managing Member shall not be entitled to injunctive relief, specific
performance, or any equitable remedies in respect of such Transfer.

 

(e)                                  Any Transfer that violates this Section 8.1
shall be void and the purported buyer, assignee, transferee, pledgee, mortgagee
or other recipient shall have no interest in or rights to Company assets,
profits, losses or distributions and neither the Managing Member nor the Company
shall be required to recognize any such interest or rights.

 

8.2                               No Withdrawal or Loans.  Except as otherwise
set forth in this Agreement, no Member may withdraw as a member of the Company,
nor shall any Member be required to withdraw from the Company, nor may a Member
borrow or withdraw any portion of its Capital Account from the Company.

 

8.3                               No Termination.  Neither the substitution,
death, incompetency, dissolution (whether voluntary or involuntary) nor
Bankruptcy of a Member shall affect the existence of the Company, and the
Company shall continue for the term of this Agreement unless sooner dissolved in
accordance with this Agreement or the Act.

 

8.4                               Waiver of Partition.  Except as may otherwise
be provided by law in connection with the dissolution, liquidation and final
winding-up of the Company, each Member hereby

 

39

--------------------------------------------------------------------------------


 

irrevocably waives any and all rights that it may have to maintain an action for
partition of any of the Company’s property.

 

8.5                               Right of First Offer.

 

(a)                                 If any Member (the “ROFO Initiating Member”)
desires to sell all or any portion of its Interests (the “ROFO Offered
Interest”) to any Person, other than to an Approved Owner pursuant to
Section 8.1(b), the ROFO Initiating Member shall, at any time, provide written
notice to the other Members (each, a “ROFO Recipient Member”) setting forth its
intention to market for sale the ROFO Offered Interest (the “ROFO Notice”),
which notice shall include (i) the cash purchase price that the ROFO Initiating
Member is willing to accept for the ROFO Offered Interest, as determined in the
ROFO Initiating Member’s sole discretion (the “ROFO Purchase Price”) and
(ii) the other proposed material terms of such sale.

 

(b)                                 Within thirty (30) days after receipt of a
ROFO Notice (such thirty (30) day period, the “ROFO Response Period”), a ROFO
Recipient Member may deliver written notice (the “ROFO Electing Notice”) to the
ROFO Initiating Member of such ROFO Recipient Member’s election to purchase the
ROFO Offered Interest for the ROFO Purchase Price (the “ROFO Purchase Option”).

 

(c)                                  If a ROFO Recipient Member elects the ROFO
Purchase Option pursuant to Section 8.5(b), (i) within five (5) Business Days
after such election has been made, the ROFO Recipient Member shall deposit into
escrow, with an escrow agent selected by the ROFO Recipient Member (but not an
Affiliate of the ROFO Recipient Member) and reasonably acceptable to the ROFO
Initiating Member, a Twenty Million Dollar ($20,000,000) earnest money deposit,
which deposit shall be applied to the purchase price at closing and (ii) the
ROFO Initiating Member shall be obligated to sell, and the ROFO Recipient Member
shall be obligated to purchase, the ROFO Offered Interest for the ROFO Purchase
Price and upon the other terms contained in the ROFO Notice except as otherwise
provided herein, (iii) the closing of such transaction shall occur in accordance
with the provisions of Section 8.6 and (iv) the terms of Section 8.6 shall apply
thereto (if more than one ROFO Recipient Member elects the ROFO Purchase Option,
each ROFO Recipient Member shall purchase its proportionate share (or as the
ROFO Recipient Members otherwise agree) of the ROFO Offered Interest in
accordance with this clause (c)).

 

(d)                                 If a ROFO Recipient Member shall not timely
elect to purchase the entire ROFO Offered Interest, the ROFO Initiating Member
shall be free to market for sale the ROFO Offered Interest and negotiate with
any prospective third party purchasers the terms for the sale of the ROFO
Offered Interest and Transfer the ROFO Offered Interest pursuant to the terms
hereof for an amount equal to or greater than ninety-eight percent (98%) of the
ROFO Purchase Price (the “ROFO Target Price”) and on terms no more favorable to
the purchasing party than those other terms contained in the ROFO Notice.  If
the ROFO Initiating Member receives a bona fide third-party offer during the
ROFO Sale Period to purchase the ROFO Offered Interest for a purchase price that
is less than the ROFO Target Price (a “ROFO Below-Target Offer Price”) and the
ROFO Initiating Member desires to accept such offer, then the ROFO Initiating
Member shall reoffer in writing to the ROFO Recipient Member the ROFO Offered
Interest at such lower price and the provisions of this Section 8.5 shall
re-commence except that the ROFO

 

40

--------------------------------------------------------------------------------


 

Recipient Member shall have only fifteen (15) days from receipt of such written
reoffer to notify, in writing, the ROFO Initiating Member that the ROFO
Recipient Member agrees to purchase the ROFO Offered Interest at such lower
price and the time periods set forth below in this Section 8.5(d) shall continue
to be based on the initial ROFO Response Period.  The ROFO Initiating Member
shall have one hundred (180) days from the end of the ROFO Response Period to
consummate a Transfer of the ROFO Offered Interest to a third party purchaser in
accordance with the terms of this Section 8.5 (the “ROFO Sale Period”), and no
Transfer may occur pursuant to this Section 8.5 after the ROFO Sale Period
unless another ROFO Notice is given and the process set forth in this
Section 8.5 is recommenced.  Notwithstanding anything to the contrary set forth
in this Section 8.5, without the prior written consent of all Members, (i) the
buyer of the ROFO Offered Interest pursuant to this Section 8.5(d) must be a
Qualified Transferee, and (ii) the Transfer pursuant to this Section 8.5(d) must
comply with the provisions of Section 8.1(c).

 

(e)                                  Notwithstanding anything to the contrary
contained in this Agreement (but subject to Section 8.6(b) and Section 8.6(e)),
if a Member delivers a ROFO Notice but the ROFO Offered Interest is not sold
pursuant to the process commenced by delivery of such ROFO Notice, such Member
may not deliver another ROFO Notice for six (6) months after the completion of
such process.

 

8.6                               General Provisions and Exceptions Applicable
to Transfers.

 

(a)                                 The closing of the purchase by any Member or
Members (each a “Purchasing Member”) of the Interest or Interests of another
Member or Members (the “Selling Member”) pursuant to Section 8.5 shall be held
at the principal place of business of the Company on a mutually acceptable date
(the “Closing Date”) not later than seventy-five (75) days after the date the
ROFO Electing Notice is given.  Notwithstanding the foregoing, in the event of a
Termination Trigger on or before the Closing Date, a Purchasing Member may
select, by written notice to the Selling Member no later than fifteen (15)
Business Days after the Purchasing Member first has actual knowledge of the
occurrence of such Termination Trigger, not to proceed with the closing of the
applicable purchase, in which event the earnest money deposit shall be returned
to the Purchasing Member.  The purchase price to be paid by the Purchasing
Member for the Interest or Interests to be purchased pursuant to Section 8.5
(the “Subject Interest”) shall be paid by wire transfer of immediately available
funds at the closing of such transaction.  Additionally, at the closing of such
transaction, each Member shall execute and deliver any and all deeds,
assignments, agreements and other contracts as may be reasonably necessary to
consummate any such transaction, including a representation and warranty by the
Selling Member that the Subject Interest is free and clear of all liens, claims
and encumbrances.  Any transfer or similar taxes and other expenses related to
the sale of the Subject Interest shall be an expense of the Purchasing Member
unless provided otherwise in an applicable ROFO Notice.  So long as any then
existing Loan shall remain outstanding, the closing of any such transaction
shall also be conditioned upon (x) either (1) such transaction being a permitted
transfer under such Loan, or (2) receipt of any required consent (either from
the Lender or otherwise), and (y) in the event a GGP Member is the Selling
Member, the release of the GGP Members and their Affiliates for matters arising
under any Existing Guaranty after the date of such transfer (or, if such release
is unavailable, an indemnity in substance and scope reasonably acceptable to GGP
of such matters from the other Members).  In the event that, as of the scheduled
Closing Date,

 

41

--------------------------------------------------------------------------------


 

the Company has not obtained the Lender’s consent and such release (or
indemnity) of the Existing Guaranty, if required, despite the Managing Member’s
use of commercially reasonable efforts to obtain such Lender’s consents and
releases (which the Managing Member hereby covenants to provide), then, at the
Selling Member’s or Purchasing Member’s election, the closing may be extended
for up to an additional ninety (90) days to obtain such consent and release. 
If, after such extension, the parties have not been able to obtain the Lender’s
consent and release, if required, then the Purchasing Member’s obligation to
purchase, and the Selling Member’s obligation to sell, shall terminate and the
deposit shall be returned to the Purchasing Member.  Upon the closing and unless
the Selling Member and Purchasing Member otherwise agree, the Property
Management Agreement, if any, between the Selling Member and its Affiliates, on
the one hand, and the Company or any Subsidiary, on the other hand, shall
terminate and all amounts then accrued and due thereunder prior to such
termination shall be paid in full.

 

(b)                                 If a Purchasing Member should default in its
obligation to purchase the Subject Interest under Section 8.5, the Selling
Member shall receive the earnest money deposit previously deposited with the
escrow agent.  The earnest money deposit shall be the full liquidated damages
for such default of the Purchasing Member, the Members hereby acknowledging and
agreeing that it is impossible to more precisely estimate the damages to be
suffered by the Selling Member upon such default and the Members acknowledge and
agree that forfeiture of the earnest money deposit is not intended as a
penalty.  In the event the Purchasing Member fails to make its earnest money
deposit as required in Section 8.5, then the Selling Member shall have the right
to recover an award or judgment against the Purchasing Member in the amount of
such required earnest money deposit, together with its reasonable attorneys’
fees and costs incurred in obtaining such award or judgment.  In addition, if
the Purchasing Member should default in its obligation to purchase the Subject
Interest pursuant to Section 8.5, the Selling Member may thereafter sell the
ROFO Offered Interest for such purchase price and upon such terms (whether the
same or different than those contained in the ROFO Notice) as it deems
appropriate without complying with the terms of Section 8.1(a) or Section 8.5
except that any such Transfer must comply with the last sentence of
Section 8.5(d).

 

(c)                                  If the Selling Member should default in its
obligations to sell the Subject Interest pursuant to Section 8.5, then the
Purchasing Member may exercise one of the following alternative remedies with
respect to the Selling Member within thirty (30) days after the Selling Member’s
default, as the Purchasing Member’s sole and exclusive remedy for such default:

 

(i)                                     A Purchasing Member shall be entitled to
demand and receive (A) reimbursement from the Selling Member of the actual
out-of-pocket costs and expenses incurred by such Purchasing Member in
connection with its preparing to purchase the Subject Interest (including
attorneys’ fees and costs) and (B) a return of its earnest money deposit
previously deposited with an escrow agent, in which event after return of such
deposit, the Selling Member’s default hereunder shall be deemed waived; or

 

(ii)                                  A Purchasing Member shall be entitled to
commence an action seeking specific performance of the Selling Member’s
obligations under Section 8.5, the Members expressly agreeing that the remedy at
law for breach of the obligations of the

 

42

--------------------------------------------------------------------------------


 

Selling Member set forth in Section 8.5 is inadequate in view of (A) the
complexities and uncertainties in measuring the actual damage to be sustained by
the Purchasing Member on account of the default of the Selling Member; and
(B) the uniqueness of the Company business and the Members’ relationships.  If
the Purchasing Member succeeds in its claim for specific performance, it shall
be entitled to also recover from the Selling Member its attorneys’ fees and
costs incurred in obtaining such award or judgment.

 

(d)                                 From the date of the ROFO Notice until the
Closing Date, or, if earlier, the termination of the process pursuant to
Section 8.5, the Company and the Subsidiaries shall continue to be operated in
the ordinary course, as if the closing were not going to occur, the Members
shall continue to have all power and authority granted in this Agreement
(including the power and obligation to make distributions), and the Members
shall exercise their power and authority in good faith and without regard to the
fact that such closing may occur; provided, that neither the Company nor any
Subsidiary shall enter into any contracts or agreements, or otherwise agree, to
sell or otherwise dispose of the Property, except that the Company and each of
its Subsidiaries shall be authorized to consummate any transactions that were
the subject of binding contractual obligations entered into prior to the
commencement of such period provided that the Members had knowledge of such
transactions and their terms prior to making their respective offers and
elections hereunder.

 

(e)                                  Notwithstanding anything to the contrary
contained herein, in the event that the Selling Member or Purchasing Member
defaults in its obligation to sell or purchase as set forth in this Section 8.6,
such defaulting Person or Persons may not exercise any rights to deliver a ROFO
Notice for a period of six (6) months from the date of such default.

 

(f)                                   The Managing Member shall, and shall cause
its Affiliates (including the Property Manager) to provide or make available to
each Member, at such Member’s sole cost and expense, such documents as such
Member requests in connection with any decisions and negotiations under
Section 8.5.

 

(g)                                  If a Selling Member owes any Payment
Default Loans, such Payment Default Loans shall be repaid, together with all
unpaid accrued interest thereon, in full at closing.  If a Selling Member is
owed any Payment Default Loans, the purchaser of such Selling Member’s Interest,
whether such purchaser is another Member or a third-party, shall pay to the
Selling Member the outstanding principal amount of such Payment Default Loans
and accrued and unpaid interest thereon and succeed to the rights of such
Selling Member with respect to such Payment Default Loans.

 

(h)                                 A Purchasing Member shall have the right to
designate another Person to acquire any Subject Interest and to assign its
rights to acquire such Subject Interest to such designee, it being understood
and agreed that any such assignment shall not relieve the Purchasing Member of
any of its obligations arising hereunder with respect to such purchase and sale.

 

(i)                                     Notwithstanding anything herein to the
contrary, the GGP Members shall be permitted to Transfer (y) up to twelve and
one-half percent (12.5%) of its collective Interest in the Company to TIAA, or
any Affiliate thereof, on or before the sixth (6th) month anniversary of

 

43

--------------------------------------------------------------------------------


 

the “Effective Date” (as defined under the Purchase Agreement), without regard
to the restrictions of Section 8.1 or Section 8.5; and (z) any amount of
Interest in the Company (but in any event subject to Section 8.5 above) so long
as the GGP Members maintain no less than an aggregate 50.01% Percentage Interest
in the Company.

 

8.7                               Withholding Taxes.

 

(a)                                 If the Company is obligated to pay any
amount to a governmental agency or body because of a Member’s tax status
(including non-U.S. taxes, U.S. federal withholding taxes with respect to
non-U.S. members, U.S. state withholding taxes and U.S. state unincorporated
business taxes), and such amount is not satisfied out of distributions otherwise
payable to such Member, then such Member (the “Reimbursing Member”) shall
reimburse the Company in full for the entire amount paid (including any
interest, penalties and expenses associated with such payment).  The amount to
be reimbursed shall be treated as a non-interest bearing loan payable by such
Member to the Company. Such payment shall occur promptly (within ten
(10) Business Days) upon notification of an obligation to reimburse the Company
in this regard.

 

(b)                                 Except as reimbursed by a Member pursuant to
Section 8.7(a), (i) any amount of taxes paid by the Company, (ii) any taxes
withheld by the Company and (iii) any withholding or similar taxes imposed on
amounts payable to the Company shall in each case be treated for purposes of
this Agreement as an amount actually distributed to the Members pursuant to
Article 4 at the time paid or withheld (and the amount of any such tax shall be
deemed to have been distributed to such Members).  An amount shall be considered
paid or withheld by the Company if, and at the time, remitted to a governmental
agency without regard to whether the remittance occurs at the same time as the
distribution or allocation to which it relates; provided, that an amount
actually withheld from a specific distribution or designated by the Managing
Member as withheld with respect to a specific allocation shall be treated as if
it were distributed at the time such distribution or allocation occurs.

 

(c)                                  A Reimbursing Member’s obligation to make
reimbursements to the Company under this Section 8.7 shall survive the
dissolution, liquidation, winding up and termination of the Company, and for
purposes of this Section 8.7, the Company shall be treated as continuing in
existence.  The Company or the Managing Member may pursue and enforce all rights
and remedies it may have against each Member under this Section 8.7, including
instituting a lawsuit to collect such contribution with interest calculated at
an annual compounded rate equal to the Base Rate plus six percentage (6%) points
per annum (but not in excess of the highest rate per annum permitted by
applicable law).

 

ARTICLE 9
REPRESENTATIONS AND WARRANTIES OF THE MEMBERS

 

As a material inducement to the other Members’ execution and delivery of this
Agreement, each Member represents, warrants, covenants and agrees to and with
each other Member and the Company as follows:

 

44

--------------------------------------------------------------------------------


 

9.1                               Authorization.  Such Member is duly organized,
formed or incorporated, as the case may be, and such Member is authorized,
empowered and qualified to execute this Agreement, to invest in the Company and
to make Capital Contributions as contemplated by this Agreement.  The individual
signing this Agreement and all agreements contemplated hereby and thereby on
such Member’s behalf has been duly authorized to do so.

 

9.2                               Binding Obligation.  This Agreement is a valid
and binding agreement, enforceable against such Member in accordance with its
terms.

 

9.3                               No Conflict.  The execution and delivery of
this Agreement by such Member, the consummation of the transactions contemplated
hereby and the performance of such Member’s obligations under this Agreement
will not conflict with, or result in any violation of or default under, any
provision of any governing instrument applicable to such Member, or any
agreement or other instrument to which such Member is a party or by which such
Member or any of its properties are bound, or any United States or non-United
States permit, franchise, judgment, decree, statute, law, order, rule or
regulation applicable to such Member or such Member’s business or properties.

 

9.4                               Access to Information.  Such Member has
performed its own independent investigations and obtained such information as it
deemed necessary in order to evaluate the merits and risks of an investment in
the Company.  Such Member has consulted to the extent deemed appropriate by such
Member with such Member’s own advisers as to the financial, tax, legal,
accounting, regulatory and related matters concerning an investment in the
Company and on that basis understands the financial, tax, legal, accounting,
regulatory and related consequences of an investment in the Company, and
believes that an investment in the Company is suitable and appropriate for such
Member.

 

9.5                               No Registration of Interests.  Such Member
understands that the interests in the Company have not been, and will not be,
registered under the Securities Act or any state or non-United States securities
laws.  Such Member is acquiring its Interest solely for the account of such
Member, for investment purposes only and not with a view to the distribution
thereof.  Such Member (i) is a sophisticated investor with the knowledge and
experience in business and financial matters to enable such Member to evaluate
the merits and risks of an investment in the Company, (ii) is able to bear the
economic risk and lack of liquidity of an investment in the Company and (iii) is
able to bear the risk of loss of its entire investment in the Company.

 

9.6                               Regulation D under the Securities Act.  Such
Member is an “accredited investor” as that term is defined in Regulation D
promulgated under the Securities Act.

 

9.7                               Intentionally Omitted.

 

9.8                               Intentionally Omitted.

 

9.9                               Intentionally Omitted.

 

9.10                        No Public Solicitation.  Such Member confirms that
it is not subscribing for any interest in the Company as a result of any form of
general solicitation or general advertising (within the meaning of Regulation D
promulgated under the Securities Act).

 

45

--------------------------------------------------------------------------------


 

9.11                        Anti-Money Laundering and Anti-Boycott Matters. 
Such Member acknowledges that the Company seeks to comply with all applicable
anti-money laundering and anti-boycott laws and regulations.  No part of the
funds used by such Member to acquire its Interest has been, or shall be,
directly or indirectly, derived from any activity that may contravene United
States federal laws or regulations, including anti-money laundering laws and
regulations, no capital commitment, contribution or payment to the Company by
such Member and no distribution to such Member shall cause the Company or the
Managing Member to be in violation of any applicable anti-money laundering laws
or regulations, including the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001 and the United States Department of the Treasury Office of Foreign
Assets Control (“OFAC”) regulations, and all Capital Contributions or payments
to the Company by such Member shall be made through an account located in a
jurisdiction that does not appear on the list of boycotting countries published
by the United States Department of Treasury pursuant to Code Section 999(a)(3),
as in effect at the time of such contribution or payment.  Such Member
acknowledges and agrees that, notwithstanding anything to the contrary contained
in this Agreement, to the extent required by anti-money laundering laws or
regulations or by OFAC, the Company and the Managing Member may prohibit
additional Capital Contributions, restrict distributions or take any other
reasonably necessary or advisable action with respect to the interests in the
Company, and such Member shall have no claim, and shall not pursue any claim,
against the Company, the Managing Member or any other Person in connection
therewith.

 

9.12                        No Plan Assets.  Such Member does not hold Plan
Assets and shall not fund any Capital Contribution with Plan Assets. Without
limitation of the foregoing, such Member is not a “foreign person” within the
meaning of Section 1445 of the Code; such party is not an “employee benefit
plan”, as defined in Section 3(3) of ERISA, or a “plan”, as defined in
Section 4975(e) of the Code, and the assets of such party have not been deemed
“plan assets” or one or more such plans for purposes of Title I of ERISA or
Section 4975 of the Code; such party is not a “governmental plan” within the
meaning of Section 3(32) of ERISA, and no transaction by or with such party is
subject to or in violation of any state statutes applicable to regulation of
investments of and fiduciary obligations with respect to governmental plans.

 

ARTICLE 10
DURATION AND DISSOLUTION

 

10.1                        Duration.

 

(a)                                 The Company shall be dissolved upon the
earliest to occur of any of the following events:

 

(i)                                     the unanimous written agreement of all
of the Members;

 

(ii)                                  the sale or other disposition of all or
substantially all of the assets of the Company; or

 

(iii)                               dissolution required under the Act.

 

46

--------------------------------------------------------------------------------


 

(b)                                 Except as set forth in Section 10.1(a),
dissolution of the Company shall be effective as of the day on which the event
occurs giving rise to the dissolution, but the Company shall not terminate until
there has been a winding up of the Company’s business and affairs and the assets
of the Company have been distributed as provided in Section 10.2.

 

10.2                        Liquidation of the Company.

 

(a)                                 Upon dissolution, the Company and any then
remaining Subsidiaries shall be liquidated in an orderly manner in accordance
with the provisions of this Agreement, the Act, and any other applicable law. 
The Managing Member shall be the liquidator to wind up the affairs of the
Company and its Subsidiaries pursuant to this Agreement or, if the Managing
Member is not able to act as the liquidator, a liquidator shall be appointed by,
and with approval of, all other Members.

 

(b)                                 Following dissolution of the Company
(whether pursuant to Section 10.1 or otherwise) and upon liquidation and winding
up of the Company and any then remaining Subsidiaries, the Managing Member or
other liquidator appointed pursuant to Section 10.2(a) shall make a final
allocation of all items of income, gain, loss and expense in accordance with
Article 3 and Section 11.5, and the Company’s liabilities and obligations to its
creditors shall, to the extent required by law, be paid or adequately provided
for prior to any distributions to the Members.  After payment or provision for
payment of all liabilities and obligations of the Company, the remaining assets,
if any, shall be distributed among the Members pursuant to Article 4.

 

(c)                                  Following completion of the winding up of
Company affairs as contemplated by this Article 10, the Company shall terminate
upon the filing of a Certificate of Cancellation of the Certificate in
accordance with the applicable provisions of the Act.

 

ARTICLE 11
BOOKS OF ACCOUNTS; MEETINGS; CERTAIN TAX MATTERS

 

11.1                        Books.  The Company shall maintain complete and
accurate books of account of the Company’s affairs at the Managing Member’s
principal office, which books shall be open to inspection and copying by any
Member (or its authorized representative), at such Member’s expense, for any
purpose reasonably related to such Member’s interest in the Company at any time
during ordinary business hours upon at least three (3) Business Days’ prior
notice to Managing Member, subject in each case to any portion of the books
which may otherwise be kept confidential with respect to any Member to the
extent expressly provided in this Agreement.  With respect to the minutes of
meetings, the consents without meeting, the Certificate, the applications to
conduct business filed with the authorities in those jurisdictions in which the
Company is qualified to conduct its business, all licenses and other similar
instruments or documents issued to the Company by such jurisdictions reflecting
such qualifications (collectively, the “Corporate Documentation”), the Managing
Member shall create and complete, or cause the creation and completion, of the
Corporate Documentation in a timely manner and deliver copies of the completed
Corporate Documentation promptly to AS Owner, care of Jack McGougan and Matthew
Fidge.  Promptly following written request from AS Owner and subject to the last
paragraph of Section 11.3, the Company shall electronically deliver to AS Owner

 

47

--------------------------------------------------------------------------------


 

copies of any of the Company’s books, accounts and records.  The Managing Member
shall cause the Company to comply with the record retention policy as set forth
in the Property Management Agreement.

 

11.2                        Fiscal Year.  The Fiscal Year of the Company shall
be the calendar year.

 

11.3                        Audit and Reports.  The non-tax books and records of
the Company and the Subsidiaries shall be reported on a consolidated basis in
accordance with GAAP.  The Managing Member shall furnish to each other Member
(for the benefit of such Member and such Member’s direct and indirect
constituent members, partners, shareholders and trustees):

 

(a)                                 the reports and information described on
Exhibit I attached hereto, within the time periods set forth thereon;

 

(b)                                 within sixty (60) days after the end of each
Fiscal Year, such Member’s estimated Schedule K-1 information for such Fiscal
Year and within ninety (90) days after the end of each Fiscal Year, such
Member’s Schedule K-1 for such Fiscal Year; and

 

(c)                                  as soon as completed, copies of the U.S.
federal and applicable state income tax returns of the Company for approval by
the other Members, and information regarding reportable transactions, and any
IRS Form 8886 (Reportable Transaction Disclosure Statement) filed by the
Company, for each taxable year in which the Company participates in a
“reportable transaction”.  Once approved by the other Members, the Managing
Member shall cause the Company to file all applicable returns.  The Members
(other than the Managing Member) shall approve or disapprove the income tax
returns within thirty (30) days after delivery thereof (and a failure to respond
within such time shall be subject to a Deemed Approval Notice).  The Members
shall cooperate in good faith to resolve any disputes relating to the propriety
of such income tax returns such that all returns shall be filed in a timely
manner.  If the Members shall be unable to resolve any such dispute, a Member
may elect, by written notice to the other Members, to submit such dispute for
resolution by a nationally recognized independent accounting firm acceptable to
the Members in the exercise of their reasonable judgment; provided, however,
that the accounting firm resolving such dispute shall not be the principal
accounting firm of the Member that shall elect to submit such dispute for
resolution.  The decision of such accounting firm with respect to a dispute
shall be binding upon the Members.

 

Certain financial reports and schedules described in this Section 11.3 may be
dependent upon information to be provided to the Managing Member from third
parties that are not Affiliates of the Managing Member.  Therefore,
notwithstanding the foregoing time periods, to the extent the Managing Member
derives such information from any such third party, the Managing Member may
furnish such reports and schedules to the other Members after the expiration of
such time periods, but as soon as reasonably practicable, following receipt of
all financial and other information necessary or desirable to prepare such
documents.

 

The Managing Member shall furnish such financial reports, statements, schedules,
narrative summaries and other information described in this Section 11.3 to the
Members in such a manner as is specified on Exhibit I or as the Members may
agree.

 

48

--------------------------------------------------------------------------------


 

Each Member shall, at such Member’s sole cost and expense, have the right to
audit the operations, books and records of the Company and its Subsidiaries and
the Managing Member shall, and shall cause its Affiliates to, at such Member’s
sole cost and expense, cooperate with such Member and its auditors in connection
with such audit.  The Managing Member, at the cost and expense of the Company,
shall provide annual audited financial statements for the Property including, as
supplementary schedules, a consolidated balance sheet, cash flow statement and
income statement for the Property and a statement of the Capital Account of each
Member.  If requested, such annual financial statements shall be audited by an
Auditor and prepared in accordance with generally accepted accounting principles
consistently applied.

 

The Managing Member also shall deliver to each Member, as an expense of the
Company and in a timely manner, any other information reasonably necessary for
such Member to prepare its tax returns or to obtain appraisals of the Property,
and the Managing Member shall, and shall cause its Affiliates to, at the
Company’s cost and expense, cooperate with such Member and its accountants and
appraisers in connection therewith.  In addition, upon request of AS Owner from
time to time and as a Company expense, the Managing Member shall obtain an
appraisal of the Property in accordance with requirements reasonably determined
by AS Owner (but the Managing Member shall not be required to obtain any such
appraisal more than once a year).  Without limiting the foregoing, the Managing
Member acknowledges that AS Owner may, at its own cost and expense, engage an
appraiser to conduct appraisals of the Property on a quarterly basis.  The
Managing Member will assist in providing available information that may be
reasonably required by such appraiser, including, without limitation, operating
statements, rent rolls, itemized capital expenditures and budgets (to the extent
changed from the prior quarter).  If so requested, the Managing Member will use
commercially reasonable efforts to provide any of the foregoing or other
reasonably requested items to the appraiser within ten (10) Business Days after
the end of each calendar quarter.

 

The Managing Member shall deliver to AS Owner background information in
connection with any item that constitutes a Major Decision under Section 6.2
hereof.

 

Notwithstanding anything to the contrary contained herein, whenever a Member has
the right in this Agreement to require that additional information or reports be
delivered to it, that the Managing Member deliver information in a particular
manner or that the Managing Member cooperate with it, the Managing Member shall
have no obligation to create documents in formats that have not previously been
provided to the Members (or generate reports that are not readily available
using the Managing Member’s accounting software or deliver information using a
means that is not then available to it using its existing hardware, software and
systems), such obligation shall apply only to existing documents that are in the
Managing Member’s possession and updated reports based on existing models and,
in any event, the Managing Member shall not be required to incur material cost
or expend any material amount of time in connection therewith unless the other
Member pays the costs (including internal costs) incurred by Managing Member to
do the same.

 

11.4                        Meetings.  From time to time, but not less often
than quarterly, the Managing Member shall hold general informational meetings
for the Members, to provide Members with the opportunity to review and discuss
with the Managing Member the Company’s investment activities and performance. 
Special meetings of the Members may be called by any Member

 

49

--------------------------------------------------------------------------------


 

(including the Managing Member) by delivering at least five (5) Business Days’
prior notice thereof to the other Members to discuss such matters regarding
Company business as such Members may decide.  Meetings shall be held at the
principal office of the Company unless all Members agree.  A Member may attend
any meeting, telephonically or through the use of other communications equipment
by means of which all Persons participating in the meeting can communicate with
each other.  Nothing contained in this Section 11.4 gives a Member any
additional approval or other rights (other than the right to call a meeting).

 

11.5                        Tax Allocations.

 

(a)                                 Except as otherwise provided in this
Section 11.5, all income, gains, losses and deductions of the Company shall be
allocated, for U.S. federal, state and local income tax purposes, among the
Members in accordance with the allocation of such income, gains, losses and
deductions among the Members for computing their Capital Accounts, except that
if any such allocation for tax purposes is not permitted by the Code or other
applicable law, the Company’s subsequent income, gains, losses and deductions
shall be allocated among the Members for tax purposes so as to reflect as nearly
as possible the allocation set forth herein in computing their Capital Accounts.

 

(b)                                 Items of Company taxable income, gain, loss
and deduction with respect to any property contributed to the Company by a
Member shall be allocated among the Members using the traditional method so as
to take account of any variation between the adjusted basis of such property to
the Company for U.S. federal income tax purposes and its initial Gross Asset
Value.  If the Gross Asset Value of any Company asset is adjusted pursuant to
paragraphs (b) or (d) of the definition of Gross Asset Value, subsequent
allocations of items of income, gain, loss and deduction with respect to such
property shall take account of any variation between the adjusted basis of such
asset for U.S. federal income tax purposes and its Gross Asset Value in the same
manner as under Code Section 704(c), as determined by the Managing Member
subject to the written consent of AS Owner, which consent shall not be
unreasonably withheld.

 

(c)                                  If any Member is treated for income tax
purposes as realizing ordinary income because of receipt of its Company interest
(whether under Code Section 83 or any similar provisions of any law, rule or
regulation or any other applicable law, rule, regulation or doctrine) and the
Company is entitled to any offsetting deduction, the Company’s deduction shall
be allocated among the Members in such manner as to, as nearly as possible,
offset such ordinary income realized by such Member.

 

(d)                                 Except as otherwise provided in U.S.
Department of Treasury Reg. §1.704-2(f), notwithstanding the provisions of
Section 3.4 or any other provision of this Section 11.5, if there is a net
decrease in Company Minimum Gain during any Fiscal Year, each Member shall be
specially allocated items of Company income and gain for such year (and, if
necessary, subsequent years) in an amount equal to such Member’s share of the
net decrease in Company Minimum Gain as determined under U.S. Department of
Treasury Reg. §1.704-2(g).  Allocations pursuant to the previous sentence shall
be made in proportion to the respective amounts required to be allocated to each
Member pursuant thereto.  The items to be allocated shall be determined in
accordance with U.S. Department of Treasury Reg. §§1.704-2(f)(6) and
1.704-2(j)(2).  This Section 11.5(d) is intended to qualify as a “minimum gain
chargeback” within the meaning of

 

50

--------------------------------------------------------------------------------


 

U.S. Department of Treasury Reg. §1.704-2(f), which shall be controlling in the
event of a conflict between such Treasury Reg. and this Section 11.5(d).

 

(e)                                  Except as otherwise provided in U.S.
Department of Treasury Reg. §1.704-2(i)(4), and notwithstanding the provisions
of Section 3.4 or any other provision of this Section 11.5 (except
Section 11.5(d)), if there is a net decrease in Member Minimum Gain attributable
to a Member Nonrecourse Liability during any Fiscal Year, each Member who has a
share of the Member Minimum Gain attributable to such Member Nonrecourse
Liability, determined in accordance with U.S. Department of Treasury Reg.
§1.704-2(i)(5), shall be specially allocated items of Company income and gain
for such year (and, if necessary, subsequent years) in an amount equal to such
Member’s share of the net decrease in Member Minimum Gain attributable to such
Member Nonrecourse Liability as determined in accordance with U.S. Department of
Treasury Reg. §1.704-2(i)(4).  Allocations pursuant to the previous sentence
shall be made in proportion to the respective amounts required to be allocated
to each Member pursuant thereto.  The items to be allocated shall be determined
in accordance with U.S. Department of Treasury Reg. §§1.704-2(i)(4) and
1.704-2(j)(2).  This Section 11.5(e) is intended to qualify as a “chargeback of
partner nonrecourse debt minimum gain” within the meaning of U.S. Department of
Treasury Reg. §1.704-2(i), which shall be controlling in the event of a conflict
between such Treasury Reg. and this Section 11.5(e).

 

(f)                                   Any Nonrecourse Deductions for any Fiscal
Year shall be specially allocated to the Members in accordance with their
respective Percentage Interests.  Any Member Nonrecourse Deductions for any
Fiscal Year shall be specially allocated to the Member(s) who bear(s) the
economic risk of loss with respect to the Member Nonrecourse Liability to which
such Member Nonrecourse Deductions are attributable in accordance with U.S.
Department of Treasury Reg. §1.704-2(i).

 

(g)                                  Notwithstanding any other provision of this
Agreement, if a Member unexpectedly receives an adjustment, allocation or
distribution described in U.S. Department of Treasury
Reg. §1.704-1(b)(2)(ii)(d)(4), (5) or (6) that gives rise to a negative Capital
Account (or that would give rise to a negative Capital Account when added to
expected adjustments, allocations or distributions of the same type) that
exceeds the amount such Member is required to restore, or is deemed obligated to
restore under the penultimate sentences of U.S. Department of Treasury Reg.
§§ 1.704-2(g)(1) and 1.704-2(i)(5), such Member shall be allocated items of
income and gain in an amount and manner sufficient to eliminate such deficit
balance as quickly as possible; provided, that the Company’s subsequent income,
gains, losses and deductions shall be allocated among the Members so as to
achieve as nearly as possible the results that would have been achieved if this
Section 11.5(g) had not been in this Agreement, except that no such allocation
shall be made that would violate the provisions or purposes of U.S. Department
of Treasury Reg. §1.704-1(b).

 

(h)                                 In the event any Member has a deficit
Capital Account at the end of any Fiscal Year that is in excess of the sum of
(i) the amount (if any) such Member is obligated to restore to the Company and
(ii) the amount such Member is deemed to be obligated to restore pursuant to
U.S. Department of Treasury Reg. §1.704-1(b)(2)(ii)(c) or the penultimate
sentences of U.S. Department of Treasury Reg. §§1.704-2(g)(1) and 1.704-2(i)(5),
each such Member shall be specially allocated items of Company income and gain
in the amount of such excess as

 

51

--------------------------------------------------------------------------------


 

quickly as possible; provided, that an allocation pursuant to this
Section 11.5(h) shall be made if and only to the extent that such Member would
have a deficit Capital Account in excess of such sum after all other allocations
provided in this Agreement have been tentatively made as if this
Section 11.5(h) and Section 11.5(g) were not in this Agreement.

 

(i)                                     The allocations set forth in Sections
11.5(d) through 11.5(h) are intended to comply with certain regulatory
requirements, including the requirements of U.S. Department of Treasury Reg.
§1.704-1(b) and 1.704-2, and shall be interpreted and applied consistently
therewith.

 

(j)                                    For purposes of determining a Member’s
share of the “excess nonrecourse liabilities” of the Company within the meaning
of U.S. Department of Treasury Reg. §1.752-3(a)(3), each Member’s interest in
Company profits shall be such Member’s Percentage Interest.

 

11.6                        Tax Matters Partner.

 

(a)                                 The Managing Member is designated the “Tax
Matters Partner” (as defined in Code Section 6231).

 

(b)                                 The Managing Member, in its capacity as “tax
matters partner” of the Company, and the other Members agree that each such
other Member will be a “notice partner” (as defined in Code Section 6231(a)(8))
with respect to the Company.  The Managing Member, in its capacity as “tax
matters partner” of the Company (or similar capacity under applicable state or
local tax law), shall not bind any other Member to a settlement agreement for
federal, state or local tax purposes without such Member’s prior written
consent.  The Managing Member shall promptly provide each other Member with
notice of, and with any information such other Member reasonably requests
regarding, any income tax audit or other material tax audit or proceeding with
respect to the Company or any entity in which the Company owns a direct or
indirect interest.

 

(c)                                  Notwithstanding anything set forth in this
Agreement, the Managing Member shall cause the Company to make the following
elections:

 

(i)                                     to adopt the calendar year as the
Company’s fiscal year (unless otherwise required by codes or regulations);

 

(ii)                                  to adopt the accrual method of accounting
and to keep the Company’s books and records in accordance with generally
accepted accounting principles (other than Capital Accounts, which shall be
maintained in accordance with Section 3.4 hereof);

 

(iii)                               if there is a distribution of Company
property as described in Section 734 of the Code or if there is a transfer of a
Company interest as described in Section 743 of the Code, upon written request
of any Member, to elect, pursuant to Section 754 of the Code, to adjust the
basis of Company properties; and

 

(iv)                              to elect to amortize the organizational
expenses of the Company as permitted by Section 709(b) of the Code.

 

52

--------------------------------------------------------------------------------


 

No election shall be made by the Company or any Member to (x) exclude the
Company from the application of the provisions of subchapter K of chapter 1 of
subtitle A of the Code or any similar provisions of applicable state laws, or
(y) treat the Company as an association taxable as a corporation for federal
income tax purposes pursuant to Regulations Section 301.7701-3(c).

 

ARTICLE 12
MISCELLANEOUS

 

12.1                        Amendments.  This Agreement may be amended, modified
or waived only by the written consent of all of the Members.

 

12.2                        Successors.  Subject to the provisions of Article 8,
this Agreement shall inure to the benefit of and be binding upon the Members and
their legal representatives, heirs, successors and assigns.

 

12.3                        Governing Law; Severability.  This Agreement shall
be governed by and construed in accordance with the laws of the State of
Delaware, without regard to the conflicts of law rules thereof.  If it is
determined by a court of competent jurisdiction that any provision of this
Agreement is invalid under applicable law, such provision shall be ineffective
only in such jurisdiction and only to the extent of such prohibition or
invalidity, without invalidating the remainder of this Agreement.

 

12.4                        Notices.  All notices, demands and other
communications to be given and delivered under or by reason of provisions under
this Agreement shall be in writing and shall be deemed to have been given on the
date when personally delivered, three (3) Business Days after being mailed by
first class mail (postage prepaid and return receipt requested) (or five
(5) Business Day if sent internationally), when transmitted by email (in the
case of email, if sent before 5:00 p.m. Central Time on a Business Day (and
otherwise on the next Business Day) and provided that a copy is
contemporaneously sent by another method of delivery), or on the first (1st)
Business Day after being sent by reputable overnight courier service (charges
prepaid) (or the third (3rd) Business Day if sent internationally), in each case
to the recipient at the address or email address set forth in Schedule I or to
such other address or email address or to the attention of such other Person as
has been indicated to the Managing Member in accordance with the provisions of
this Section 12.4.

 

12.5                        Entire Agreement.  This Agreement contains the
entire agreement among the respective parties with respect to the subject matter
hereof and supersedes all prior arrangements or understandings with respect
thereto, provided, however, that nothing herein shall serve to modify or impair
the rights of any party under the Purchase Agreement.

 

12.6                        Counterparts; Facsimile and Other Electronic
Transmission.  This Agreement, the agreements referred to herein, and each other
agreement or instrument entered into in connection herewith or therewith or
contemplated hereby or thereby, and any amendments hereto or thereto may be
executed in any number of counterparts, any one of which need not contain the
signatures of more than one party, but all of such counterparts together shall
constitute one agreement, and to the extent such agreement or instrument is
signed and delivered by means of a facsimile machine or other electronic
transmission, will be treated in all manner

 

53

--------------------------------------------------------------------------------


 

and respects as an original agreement or instrument and will be considered to
have the same binding legal effect as if it were the original signed version
thereof delivered in person.  At the request of any party hereto or to any such
agreement or instrument, each party hereto or thereto will re-execute original
forms thereof and deliver them to the requesting party.  No party hereto or to
any such agreement or instrument will raise the use of a facsimile machine or
other electronic transmission to deliver a signature or the fact that any
signature or agreement or instrument was transmitted or communicated through the
use of a facsimile machine or other electronic transmission as a defense to the
formation or enforceability of a contract and each such party forever waives any
such defense.

 

12.7                        Headings.  Descriptive headings are for convenience
only and shall not control or affect the meaning or construction of any
provision of this Agreement.

 

12.8                        Other Matters of Construction.  Unless the context
otherwise requires: (a) a term has the meaning assigned to it; (b) “or” is not
exclusive; (c) words in the singular include the plural, and words in the plural
include the singular; (d) provisions apply to successive events and
transactions; (e) the words “herein,” “hereof” and other words of similar import
refer to this Agreement as a whole and not to any particular Article, Section or
other subdivision; (f) all references herein to Articles, Sections, Exhibits,
paragraphs, subparagraphs and clauses shall be deemed to be references to
Articles, Sections, paragraphs, subparagraphs and clauses of, and Exhibits to,
this Agreement unless the context shall otherwise require; (g) any pronoun used
in this Agreement shall include the corresponding masculine, feminine or neuter
forms; (h) the words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”; (i) the word “extent” in the phrase
“to the extent” shall mean the degree to which a subject or other thing extends,
and such phrase shall not mean simply “if”; (j) references to “$” or “dollars”
shall mean United States dollars; (k) unless otherwise expressly provided
herein, any agreement, instrument or statute defined or referred to herein or in
any agreement, instrument or statute that is referred to herein means such
agreement, instrument or statute, together with all attachments thereto and
documents incorporated therein, as the same are from time to time amended,
modified or supplemented (including (i) in the case of agreements or
instruments, by waiver or consent and (ii) in the case of statutes, by
succession of comparable successor statutes); (l) all references to any Member
shall mean and include such Member and any Person duly admitted as a member in
the Company in substitution therefor in accordance with this Agreement, unless
the context otherwise requires and (m) in the event an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed to be the
product of meaningful individualized negotiations between the Members and no
presumption or burden of proof shall arise favoring or disfavoring any Member by
virtue of the authorship of any of the provisions of this Agreement.

 

12.9                        Further Assurances.  Each Member hereby covenants
and agrees on behalf of itself and its successors and assigns, without further
consideration, to prepare, execute, acknowledge, file, record, publish and
deliver such other information, instruments, documents, tax forms and statements
reasonably requested by the Managing Member.

 

12.10                 Third Party Beneficiaries.  Except for the Persons
entitled to indemnification under Section 6.6 (who are third party beneficiaries
with respect to Section 6.6):

 

54

--------------------------------------------------------------------------------


 

(a)                                 no Person (including creditors of the
Company) that is not a party hereto shall have any rights or obligations
pursuant to this Agreement;

 

(b)                                 the provisions of this Agreement are
intended to benefit the Members and, to the fullest extent permitted by law,
shall not be construed as conferring any benefit upon any creditor of the
Company or other Person; and

 

(c)                                  in no event shall any provision of this
Agreement be enforceable for the benefit of any Person other than the Members
and their respective successors and assigns.

 

To the fullest extent permitted by law, no Member (including the Managing
Member) shall have any duty or obligation to any creditor of the Company to make
any contribution to the Company or issue any Capital Call or recall any
distribution (but, notwithstanding anything to the contrary contained herein, a
Person entitled to indemnification under Section 6.6(c) shall have a direct
right to issue a Capital Call under Section 3.2(a)(ii) and to enforce the
obligations of the Members to make the applicable Capital Contributions).

 

12.11                 Name Rights; Etc.

 

(a)                                 Each of the Company and the Members (other
than the GGP Members) acknowledges that it has no ownership interest in the name
“GGP” or “General Growth Properties,” and neither the Company nor any Members
shall use the name “GGP” or “General Growth Properties” in connection with the
Property or otherwise unless the GGP Members consent in writing thereto (which
consent may be revoked at any time).  The Members acknowledge that, so long as a
GGP Member is the Managing Member, the Managing Member may, but shall not be
obligated to, use such one or more of such names in connection with the
operation of the Property.

 

(b)                                 Each of the Company and the Members (other
than AS Owner) acknowledges that it has no ownership interest in the name
“AustralianSuper” or any derivation thereof, and neither the Company nor any
Members shall use such name in connection with the Property or otherwise
(including in response to any media inquiry) unless AS Owner consents in writing
thereto (which consent may be revoked at any time).

 

(c)                                  The Managing Member shall provide to the
other Members prior notice of any response (other than “no comment”) by the
Managing Member to a media inquiry regarding the Property or the Company.  Each
other Member shall refer all media inquiries to the Managing Member, but the
Managing Member will reasonably cooperate with such other Member in a response.

 

12.12                 Waiver of Jury Trial.  EACH MEMBER, FOR ITSELF AND ON
BEHALF OF ITS AFFILIATES, HEREBY WAIVES ITS RIGHT TO TRIAL BY JURY IN ANY
ACTION, LAWSUIT OR PROCEEDING RELATING TO ANY DISPUTE ARISING UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTION DESCRIBED IN THIS AGREEMENT OR
DISPUTE BETWEEN THE PARTIES (INCLUDING DISPUTES WHICH ALSO INVOLVE OTHER
PERSONS).

 

55

--------------------------------------------------------------------------------


 

12.13                 Exclusive Jurisdiction.  Each party hereto hereby
irrevocably (a) submits to the exclusive jurisdiction of any Delaware state or
federal court, in any action or proceeding arising out of or relating to this
Agreement, the relations between the Members and any matter, action or
transaction described in this Agreement, whether in contract, tort or otherwise,
(b) agrees that such courts shall have exclusive jurisdiction over such actions
or proceedings, (c) waives the defense that any such court is an inconvenient
forum to the maintenance and continuation of such action or proceeding,
(d) consents to the service of any and all process in any such action or
proceeding by the mailing of copies (certified mail, return receipt requested
and postage prepaid) of such process to them pursuant to Section 12.4 and
(e) agrees that a final and non-appealable judgment rendered by a court of
competent jurisdiction in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.  In the event that an action or proceeding is initiated
in one of the courts referenced above and is pending, the parties hereto agree,
for the convenience of the parties and subject to any limitations on subject
matter jurisdiction of the court, to initiate any counterclaims or related
actions in the same proceeding (as opposed to a separate proceeding in any of
the other courts specified above).

 

12.14                 Time of Essence.  Except as provided herein and unless
otherwise agreed by all Members, time is of the essence of this Agreement and
all covenants and deadlines hereunder.

 

12.15                 Cumulative Remedies.  Except to the extent expressly
stated in this Agreement, (a) no remedy conferred upon the Company or any Member
pursuant to this Agreement is intended to be exclusive of any other remedy
available under this Agreement or applicable law and (b) each remedy shall be
cumulative and shall be in addition to every other remedy available under this
Agreement or applicable law now or in the future.

 

12.16                 Estoppels.  After request by a Member, each of the other
Members shall within ten (10) Business Days furnish the requesting Member with a
statement, duly acknowledged and certified, setting forth (i) a copy of this
Agreement and the governing documents of the Subsidiaries (collectively, the
“Governing Documents”), and (ii) a statement, to its knowledge, with respect to
whether the Governing Documents have been modified or if modified, giving
particulars of such modification.

 

12.17                 Designated Representatives.  For all purposes of this
Agreement, each Member shall be entitled, without inquiry, to treat any approval
given or other act taken by the Designated Representative of the other Member as
binding such other Member.

 

12.18                 Advisor for AS Owner.  At any time, and from time to time,
AS Owner has the right to authorize an advisor to act on AS Owner’s behalf
hereunder.  AS Owner may select, remove or change such authorized advisor from
time to time upon giving written notice of such selection, removal or change to
the Managing Member.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

56

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
Members effective as of the Effective Date.

 

 

MANAGING MEMBER:

 

 

 

 

 

GGPLPLLC 2010 Loan Pledgor Holding, LLC, a Delaware limited liability company

 

 

 

By:

/s/ Shobi Khan

 

Name:

Shobi Khan

 

Title:

COO

 

 

 

OTHER MEMBERS:

 

 

 

GGPLP Prime, LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ Shobi Khan

 

Name:

Shobi Khan

 

Title:

COO

 

 

 

AS Property Pearl REIT LLC, a Delaware limited liability company (as custodied
by JPMorgan Chase Bank N.A. (Sydney branch) acting through its nominee J.P.
Morgan Nominees Australia Limited)

 

 

 

 

 

By:

/s/ Khaled Bajhau

 

Name:

Khaled Bajhau

 

Title:

Director

 

(Signature Page to Amended and Restated Limited Liability Company Agreement of
Ala Moana Holding, LLC)

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Members

 

Names, Addresses and Facsimile Numbers

 

Initial Capital
Account Balance

 

Percentage Interest

 

 

 

 

 

 

 

Managing Member:

 

 

 

 

 

 

 

 

 

 

 

GGPLPLLC 2010 Loan Pledgor Holding, LLC

c/o General Growth Properties, Inc.

110 N. Wacker Drive

Chicago, IL 60606

Attn: Marvin Levine

Attn: Shobi Khan

Email:Marvin.Levine@generalgrowth.com

Email:Shobi.Khan@generalgrowth.com

 

$

2,490,200,000

 

50

%

 

 

 

 

 

 

Other Members:

 

 

 

 

 

 

 

 

 

 

 

GGPLP Prime, LLC

c/o General Growth Properties, Inc.

110 N. Wacker Drive

Chicago, IL 60606

Attn: Marvin Levine

Attn: Shobi Khan

Email:Marvin.Levine@generalgrowth.com

Email:Shobi.Khan@generalgrowth.com

 

$

1,245,100,000

 

25.0

%

 

 

 

 

 

 

AS Property Pearl REIT LLC

c/o AustralianSuper Pty Ltd

Level 33, 50 Lonsdale Street

Melbourne, VIC 3000

Australia

Attn: Jack McGougan and Matthew Fidge

Email: JMcGougan@australiansuper.com,

mfidge@australiansuper.com and

project.pearl@australiansuper.com

 

And:

AS Property Pearl REIT LLC

c/o QIC

222 N. Sepulveda Blvd., Suite 2350

El Segundo, CA 90245

Attn: Matthew Strotton

Email: m.strotton@qic.com

 

$

1,245,100,000

 

25.0

%

 

I-1

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE 1 GENERAL PROVISIONS

2

 

 

1.1

Formation

2

1.2

Name

2

1.3

Admission of AS Owner

2

1.4

Purpose

2

1.5

Principal Office

2

1.6

Taxation as Partnership

2

 

 

 

ARTICLE 2 DEFINITIONS

3

 

 

2.1

Definitions

3

 

 

 

ARTICLE 3 CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS

17

 

 

3.1

Capital Contributions

17

3.2

Additional Capital Contributions

17

3.3

Payment Default

18

3.4

Capital Accounts; Allocations

20

 

 

 

ARTICLE 4 DISTRIBUTIONS

20

 

 

4.1

Distributions

20

4.2

Repayment of Payment Default Loans

21

 

 

 

ARTICLE 5 COMPANY PLAN AND BUDGET; PROPERTY MANAGEMENT

21

 

 

5.1

Company Plan and Budget

21

5.2

Property Management Agreement

22

 

 

 

ARTICLE 6 MANAGEMENT

23

 

 

6.1

Management Authority

23

6.2

Major Decisions

24

6.3

Decision-Making Deadlock

28

6.4

Financing Strategy

30

6.5

REIT Restrictions; Etc.

30

6.6

Exculpation and Indemnification; Existing Guaranty

32

6.7

Removal of Managing Member

34

6.8

Code of Ethics/Policies

35

6.9

Deemed Approval

35

 

 

 

ARTICLE 7 MEMBERS

35

 

 

7.1

Limited Liability

35

7.2

Business Opportunities

35

7.3

Confidential Information

36

7.4

Negative Balances; Withdrawal of Capital; Interest; No Priority

37

 

 

 

ARTICLE 8 TRANSFER OF COMPANY INTERESTS

37

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

8.1

Transfer

37

8.2

No Withdrawal or Loans

39

8.3

No Termination

39

8.4

Waiver of Partition

39

8.5

Right of First Offer

40

8.6

General Provisions and Exceptions Applicable to Transfers

41

8.7

Withholding Taxes

44

 

 

 

ARTICLE 9 REPRESENTATIONS AND WARRANTIES OF THE MEMBERS

44

 

 

9.1

Authorization

45

9.2

Binding Obligation

45

9.3

No Conflict

45

9.4

Access to Information

45

9.5

No Registration of Interests

45

9.6

Regulation D under the Securities Act

45

9.7

Intentionally Omitted

45

9.8

Intentionally Omitted

45

9.9

Intentionally Omitted

45

9.10

No Public Solicitation

45

9.11

Anti-Money Laundering and Anti-Boycott Matters

46

9.12

No Plan Assets

46

 

 

 

ARTICLE 10 DURATION AND DISSOLUTION

46

 

 

10.1

Duration

46

10.2

Liquidation of the Company

47

 

 

 

ARTICLE 11 BOOKS OF ACCOUNTS; MEETINGS; CERTAIN TAX MATTERS

47

 

 

11.1

Books

47

11.2

Fiscal Year

48

11.3

Audit and Reports

48

11.4

Meetings

49

11.5

Tax Allocations

50

11.6

Tax Matters Partner

52

 

 

 

ARTICLE 12 MISCELLANEOUS

53

 

 

12.1

Amendments

53

12.2

Successors

53

12.3

Governing Law; Severability

53

12.4

Notices

53

12.5

Entire Agreement

53

12.6

Counterparts; Facsimile and Other Electronic Transmission

53

12.7

Headings

54

12.8

Other Matters of Construction

54

12.9

Further Assurances

54

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

12.10

Third Party Beneficiaries

54

12.11

Name Rights; Etc.

55

12.12

Waiver of Jury Trial

55

12.13

Exclusive Jurisdiction

56

12.14

Time of Essence

56

12.15

Cumulative Remedies

56

12.16

Estoppels

56

12.17

Designated Representatives

56

12.18

Advisor for AS Owner

56

 

iii

--------------------------------------------------------------------------------